


Exhibit 10.44

 

LEASE

 

BY AND BETWEEN

 

iSTAR SUNNYVALE PARTNERS, L.P.,
a Delaware limited partnership

 

as Landlord

 

and

 

SILICON IMAGE, INC.,
a Delaware corporation

 

as Tenant

 

December 12, 2002

 

1060 East Arques Avenue and 1070/1080 East Arques Avenue (portion)
Sunnyvale, California

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE 1 REFERENCE

1

 

 

 

1.1

References

1

 

 

 

ARTICLE 2 LEASED PREMISES, TERM AND POSSESSION

3

 

 

 

2.1

Demise Of Leased Premises

3

2.2

Right To Use Outside Areas

3

2.3

Lease Commencement Date And Lease Term

3

2.4

Delivery Of Possession

3

2.5

Acceptance Of Possession

3

2.6

Surrender Of Possession

4

2.7

Tenant Improvement Work; Allowance

4

 

 

 

ARTICLE 3 RENT, LATE CHARGES AND SECURITY DEPOSITS

5

 

 

3.1

Base Monthly Rent

5

3.2

Additional Rent

5

3.3

Year-End Adjustments; Audits

6

3.4

Late Charge, And Interest On Rent In Default

6

3.5

Payment Of Rent

7

3.6

Prepaid Rent

7

3.7

Security Deposit

7

 

 

 

ARTICLE 4 USE OF LEASED PREMISES AND OUTSIDE AREA

8

 

 

4.1

Permitted Use

8

4.2

General Limitations On Use

8

4.3

Noise And Emissions

8

4.4

Trash Disposal

8

4.5

Parking

8

4.6

Signs

9

4.7

Compliance With Laws And Private Restrictions

9

4.8

Compliance With Insurance Requirements

9

4.9

Landlord’s Right To Enter

9

4.10

Use Of Outside Areas

10

4.11

Environmental Protection

10

4.12

Rules And Regulations

11

 

 

 

ARTICLE 5 REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

12

 

 

5.1

Repair And Maintenance

12

5.2

Utilities

12

5.3

Security

13

5.4

Energy And Resource Consumption

13

5.5

Limitation Of Landlord’s Liability

13

 

 

 

ARTICLE 6 ALTERATIONS AND IMPROVEMENTS

13

 

 

 

6.1

By Tenant

13

6.2

Ownership Of Improvements

14

6.3

Alterations Required By Law

14

6.4

Liens

14

6.5

Existing Alterations and Installations

14

 

-i-

--------------------------------------------------------------------------------


 

ARTICLE 7 ASSIGNMENT AND SUBLETTING BY TENANT

15

 

 

 

7.1

By Tenant

15

7.2

Affiliates

16

7.3

Landlord’s Election

16

7.4

Conditions To Landlord’s Consent

16

7.5

Assignment Consideration And Excess Rentals Defined

17

7.6

Payments

17

7.7

Good Faith

17

7.8

Effect Of Landlord’s Consent

17

7.9

Options Personal

18

7.10

Tenant’s Remedies

18

 

 

 

ARTICLE 8 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

18

 

 

8.1

Limitation On Landlord’s Liability And Release

18

8.2

Tenant’s Indemnification Of Landlord

19

 

 

 

ARTICLE 9 INSURANCE

19

 

 

9.1

Tenant’s Insurance

19

9.2

Landlord’s Insurance

20

9.3

Mutual Waiver Of Subrogation

20

 

 

 

ARTICLE 10 DAMAGE TO LEASED PREMISES

21

 

 

10.1

Landlord’s Duty To Restore

21

10.2

Insurance Proceeds

21

10.3

Landlord’s Right To Terminate

21

10.4

Tenant’s Right To Terminate

21

10.5

Tenant’s Waiver

22

10.6

Abatement Of Rent

22

 

 

 

ARTICLE 11 CONDEMNATION

22

 

 

11.1

Tenant’s Right To Terminate

22

11.2

Landlord’s Right To Terminate

22

11.3

Restoration

22

11.4

Temporary Taking

22

11.5

Division Of Condemnation Award

22

11.6

Abatement Of Rent

23

11.7

Taking Defined

23

 

 

 

ARTICLE 12 DEFAULT AND REMEDIES

23

 

 

12.1

Events Of Tenant’s Default

23

12.2

Landlord’s Remedies

24

12.3

Landlord’s Default And Tenant’s Remedies

25

12.4

Limitation Of Tenant’s Recourse

25

12.5

Tenant’s Waiver

26

 

 

 

ARTICLE 13 GENERAL PROVISIONS

26

 

 

13.1

Taxes On Tenant’s Property

26

13.2

Holding Over

26

13.3

Subordination To Mortgages

26

13.4

Tenant’s Attornment Upon Foreclosure

27

13.5

Mortgagee Protection

27

13.6

Estoppel Certificate

27

 

-ii-

--------------------------------------------------------------------------------


 

13.7

Financial Statements and Information

27

13.8

Transfer By Landlord

28

13.9

Force Majeure

28

13.10

Notices

28

13.11

Attorneys’ Fees

29

13.12

Definitions

29

13.13

General Waivers

30

13.14

Confidentiality

31

13.15

Miscellaneous

31

 

 

 

ARTICLE 14 AUTHORITY BROKERS AND ENTIRE AGREEMENT

31

 

 

14.1

Authority

31

14.2

Brokerage Commissions

31

14.3

Entire Agreement

32

14.4

Landlord’s Representations

32

 

 

 

ARTICLE 15 RIGHTS OF FIRST REFUSAL

32

 

 

15.1

Additional Space

32

15.2

Lease Modifications

32

15.3

Rights of Mitsubishi

32

 

 

 

ARTICLE 16 TELEPHONE SERVICE

33

 

-iii-

--------------------------------------------------------------------------------


 

LEASE

THIS LEASE, dated as of December 12, 2002 (the “Effective Date of this Lease”),
is made by and between iSTAR SUNNYVALE PARTNERS, L.P., a Delaware limited
partnership (“Landlord”), and SILICON IMAGE, INC., a Delaware corporation
(“Tenant”).


ARTICLE 1

REFERENCE

1.1          References.  All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

 

Tenant’s Address for Notice:

 

Silicon Image, Inc.

 

 

 

1060 East Arques Avenue

 

 

 

Sunnyvale, California  94085

 

 

 

Attention: Chief Financial Officer

 

 

 

 

 

Tenant’s Representative:

 

Richard Zyhylij

 

 

 

 

 

Landlord’s Address for Notices:

 

c/o iStar Financial, Inc.

 

 

 

One Embarcadero Center

 

 

 

Suite 3300

 

 

 

San Francisco, CA 94111

 

 

 

Attn:  Asset Management

 

 

 

 

 

Landlord’s Representative:

 

Erich Stiger

 

 

 

 

 

Phone Number:

 

(415) 391-4300

 

 

 

 

 

Lease Commencement Date:

 

August 1, 2003

 

 

 

 

 

Lease Term:

 

Seven (7) years

 

 

 

 

 

Lease Expiration Date:

 

Seven (7) Years from the Lease Commencement Date (as hereinabove defined), or
such earlier date on which termination occurs in accordance with the terms of
this Lease.

 

 

 

 

 

Options to Renew:

 

None.

 

 

 

 

 

Rights of First Refusal:

 

As provided in Article 15.

 

 

 

 

 

First Month’s Prepaid Rent:

 

$76,022.80

 

 

 

 

 

Tenant’s Security Deposit:

 

$152,045.00

 

 

 

 

 

Late Charge Amount:

 

Five Percent (5%) of the delinquent amount.

 

 

 

 

 

Tenant’s Required Liability Coverage:

 

$3,000,000 combined single limit

 

 

 

 

 

Tenant’s Broker(s):

 

Ted Eyre of BT Commercial.

 

 

 

 

 

Property:

 

That certain real property situated in the City of Sunnyvale, County of Santa
Clara, State of California, together with all buildings, easements and
improvements thereon, which real property is shown on the Site Plan attached
hereto as Exhibit “A” and is commonly known as or otherwise described as
follows: 1060-1090 East Arques Avenue, Sunnyvale, California.

 

-1-

--------------------------------------------------------------------------------


 

 

Building:

 

Those certain buildings within the Property in which the Leased Premises are
located, which buildings are designated on Exhibit “A” hereto (collectively, the
“Building”) and are commonly known as or otherwise described as follows: 1060
East Arques Avenue and 1070/1080 East Arques Avenue, Sunnyvale, California.

 

 

 

 

 

Outside Areas:

 

The “Outside Areas” shall mean all areas within the Property which are located
outside the buildings, such as pedestrian walkways, parking areas, landscaped
area, open areas and enclosed trash disposal areas.

 

 

 

 

 

Leased Premises:

 

(1) All the interior space within the 1060 East Arques building, including
stairwells, connecting walkways, and atriums, consisting of approximately 50,819
square feet and, for purposes of this Lease, agreed to contain said number of
square feet and (2) approximately one-half of the interior space within the
1070/1080 East Arques building, including stairwells, connecting walkways, and
atriums within such one-half portion, consisting of approximately 29,205 square
feet and, for purposes of this Lease, agreed to contain said number of square
feet.

 

 

 

 

 

Base Monthly Rent:

 

The term “Base Monthly Rent” shall mean the following:

 

 

 

 

 

 

 

$76,022.80 per month from the Lease Commencement Date for a period of 12 months.
On the first day following the end of such 12 month period, and on the same date
during each subsequent year of the Lease Term (each an “Adjustment Date”), Base
Monthly Rent shall be increased to an amount equal to one hundred three percent
(103%) of the Base Monthly Rent in effect immediately prior to such Adjustment
Date.

 

 

 

 

 

Use:

 

General office, research & development, marketing, light storage and all other
legal uses, subject to Paragraph 4.2.

 

 

 

 

 

Tenant’s Project Proportionate Share:

 

37.13%

 

 

 

 

 

Tenant’s Building Proportionate Share:

 

100% of the 1060 East Arques building; 50% of the 1070/1080 East Arques building

 

 

 

 

 

Exhibits:

 

The term “Exhibits” shall mean the Exhibits of this Lease which are described as
follows:

 

 

 

 

 

 

 

Exhibit “A” — Site Plan showing the Property and approximately delineating the
portions of the Building in which the Leased Premises are located.

 

 

 

 

 

 

 

Exhibit “B” — Form of Tenant Estoppel


 

-2-

--------------------------------------------------------------------------------


 


ARTICLE 2

LEASED PREMISES, TERM AND POSSESSION

2.1          Demise Of Leased Premises.  Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord for Tenant’s own use in the conduct of
Tenant’s business and not for purposes of speculating in real estate, for the
Lease Term and upon the terms and subject to the conditions of this Lease, that
certain interior space described in Article 1 as the Leased Premises, reserving
and excepting to Landlord the right to fifty percent (50%) of all assignment
consideration and excess rentals as provided in Article 7 below. Tenant’s lease
of the Leased Premises, together with the appurtenant right to use the Outside
Areas as described in Paragraph 2.2 below, shall be conditioned upon and be
subject to the continuing compliance by Tenant with (i) all the terms and
conditions of this Lease, (ii) all Laws (as hereinafter defined) governing the
use of the Leased Premises and the Property, (iii) all Private Restrictions (as
hereinafter defined), easements and other matters now of public record
respecting the use of the Leased Premises and Property, and (iv) all reasonable
rules and regulations from time to time established by Landlord.

2.2          Right To Use Outside Areas.  As an appurtenant right to Tenant’s
right to the use and occupancy of the Leased Premises, Tenant shall have the
non-exclusive right, in common with other occupants and users of the Property,
to use the Outside Areas in conjunction with its use of the Leased Premises
solely for the purposes for which they were designated and intended and for no
other purposes whatsoever. Tenant’s right to so use the Outside Areas shall be
subject to the limitations on such use as set forth in this Lease and shall
terminate concurrently with any termination of this Lease.

2.3          Lease Commencement Date And Lease Term.  The term of this Lease
shall begin on the Lease Commencement Date as set forth in Article 1 (the “Lease
Commencement Date”). The term of this Lease shall in all events end on the Lease
Expiration Date (as set forth in Article 1). The Lease Term shall be that period
of time commencing on the Lease Commencement Date and ending on the Lease
Expiration Date (the “Lease Term”).

2.4          Delivery Of Possession.  Landlord shall deliver to Tenant
possession of the Leased Premises on the Lease Commencement Date. 
Notwithstanding the foregoing, (a) Mistubishi currently leases all of the
interior space in the 1070/1080 East Arques building through July 31, 2003,
(b) Landlord will work with Mistubishi to try to deliver to Tenant possession of
that portion of the Leased Premises located in the 1070/1080 East Arques
building by March 1, 2003, either in the form of a direct lease with Landlord or
in the form of a sublease with Mitsubishi.  If Landlord is able to deliver such
early possession in the form of a direct lease with Landlord, this Lease will be
amended to provide for such early possession, including, without limitation,
rent for such portion of the Leased Premises and the early occupancy period.

2.5          Acceptance Of Possession.  OTHER THAN ANY EXPRESS REPRESENTATIONS
AND WARRANTIES OF LANDLORD SET FORTH IN THIS LEASE (THE “EXPRESS
REPRESENTATIONS”), LANDLORD DOES NOT, BY THE EXECUTION AND DELIVERY OF THIS
LEASE, AND LANDLORD SHALL NOT, BY THE EXECUTION AND DELIVERY OF ANY DOCUMENT OR
INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION WITH THIS LEASE, MAKE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE
WHATSOEVER, WITH RESPECT TO THE LEASED PREMISES (THE “NON-EXPRESS
REPRESENTATIONS”), AND ALL SUCH NON-EXPRESS REPRESENTATIONS ARE HEREBY
DISCLAIMED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISION,
LANDLORD MAKES, AND SHALL MAKE, NO NON-EXPRESS REPRESENTATION AS TO MATTERS OF
TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION (INCLUDING,
WITHOUT LIMITATION, LAWS, RULES, REGULATIONS, ORDERS AND REQUIREMENTS PERTAINING
TO THE USE, HANDLING, GENERATION, TREATMENT, STORAGE OR DISPOSAL OF ANY TOXIC OR
HAZARDOUS WASTE OR TOXIC, HAZARDOUS OR REGULATED SUBSTANCE), VALUATION,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING
RELATING TO OR AFFECTING THE LEASED PREMISES (THE “DISCLAIMED MATTERS”).  TENANT
AGREES THAT, WITH RESPECT TO THE LEASED PREMISES, TENANT HAS NOT RELIED UPON AND
WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY NON-EXPRESS
REPRESENTATION OF LANDLORD.  TENANT ACKNOWLEDGES THAT PURSUANT TO THE TERMS AND
CONDITIONS OF THE SUBLEASE (AS DEFINED IN SECTION 14.3 HEREOF), TENANT HAS BEEN

-3-

--------------------------------------------------------------------------------


 

IN POSSESSION OF THE LEASED PREMISES PRIOR TO THE DATE OF THIS LEASE AND WILL
CONTINUE TO HAVE POSSESSION OF THE LEASED PREMISES UNTIL THE LEASE COMMENCEMENT
DATE.  LANDLORD SHALL LEASE TO TENANT, AND TENANT SHALL ACCEPT, THE LEASED
PREMISES “AS IS”, “WHERE IS”, AND WITH ALL FAULTS, AND EXCEPT FOR THE EXPRESS
REPRESENTATIONS THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE LEASED PREMISES BY LANDLORD OR ANY THIRD PARTY. 
WITHOUT IN ANY WAY LIMITING ANY PROVISION OF THIS DISCLAIMER, TENANT
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT OF THE EXPRESS
REPRESENTATIONS, TENANT HEREBY WAIVES, RELEASES AND DISCHARGES ANY CLAIM IT HAS,
MIGHT HAVE HAD OR MAY HAVE AGAINST LANDLORD WITH RESPECT TO (i) THE DISCLAIMED
MATTERS, (ii) THE CONDITION OF THE LEASED PREMISES, EITHER PATENT OR LATENT,
(iii) THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF THE LEASED PREMISES
WITH REGARD TO ANY ENVIRONMENTAL PROTECTION, POLLUTION CONTROL OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980,
AND (iv) ANY OTHER STATE OF FACTS THAT EXISTS WITH RESPECT TO THE LEASED
PREMISES.  BY SUCH RELEASE, TENANT EXPRESSLY WAIVES ITS RIGHTS, IF ANY, UNDER
CALIFORNIA CIVIL CODE SECTION 1542 WHICH PROVIDES:

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor.”

2.6          Surrender Of Possession.  Immediately prior to the expiration or
upon the sooner termination of this Lease, Tenant shall remove all of Tenant’s
signs from the exterior of the Building and shall remove all of Tenant’s
equipment, trade fixtures, furniture, supplies, wall decorations and other
personal property from within the Leased Premises, the Building and the Outside
Areas, and shall vacate and surrender the Leased Premises, the Building, the
Outside Areas and the Property to Landlord in the same condition, broom clean,
as existed at the earlier of the (a) the date on which Tenant first occupied the
Leased Premises pursuant to the Sublease (as defined in Section 14.3 hereof) or
(b) the Lease Commencement Date, reasonable wear and tear excepted. Tenant shall
repair all damage to the Leased Premises, the exterior of the Building and the
Outside Areas caused by Tenant’s removal of Tenant’s property. Tenant shall
patch and refinish, to Landlord’s reasonable satisfaction, all penetrations made
by Tenant or its employees to the floor, walls or ceiling of the Leased
Premises, whether such penetrations were made with Landlord’s approval or not.
Tenant shall repair or replace all stained or damaged ceiling tiles, wall
coverings and floor coverings to the reasonable satisfaction of Landlord. Tenant
shall repair all damage caused by Tenant to the exterior surface of the Building
and the paved surfaces of the Outside Areas, reasonable wear and tear excepted,
and, where necessary, replace or resurface same. Additionally, to the extent
that Landlord shall have notified Tenant in writing at the time the improvements
were completed that it desired to have certain improvements removed at the
expiration or sooner termination of the Lease, Tenant shall, upon the expiration
or sooner termination of the Lease, remove any such improvements constructed or
installed by Landlord or Tenant and repair all damage caused by such removal. If
the Leased Premises, the Building, the Outside Areas and the Property are not
surrendered to Landlord in the condition required by this paragraph at the
expiration or sooner termination of this Lease, Landlord may, at Tenant’s
expense, so remove Tenant’s signs, property and/or improvements not so removed
and make such repairs and replacements not so made or hire, at Tenant’s expense,
independent contractors to perform such work. Tenant shall be liable to Landlord
for all costs incurred by Landlord in returning the Leased Premises, the
Building and the Outside Areas to the required condition, together with interest
on all costs so incurred from the date paid by Landlord at the then maximum rate
of interest not prohibited or made usurious by law until paid. In addition to
Tenant’s obligations set forth in Paragraph 13.2, Tenant shall pay to Landlord
the amount of all costs so incurred plus such interest thereon, within ten
(10) days of Landlord’s billing Tenant for same. Tenant shall indemnify Landlord
against loss or liability resulting from delay by Tenant in surrendering the
Leased Premises, including, without limitation, any claims made by any
succeeding Tenant or any losses to Landlord with respect to lost opportunities
to lease to succeeding tenants.

2.7          Tenant Improvement Work; Allowance.  Landlord shall provide Tenant
with an improvement allowance of up to five hundred thousand dollars
($500,000.00) (the “Allowance”).  The Allowance shall be used to reimburse
Tenant only for direct, reasonable costs incurred by Tenant in designing,
constructing and installing improvements in the Leased Premises (excluding the
costs of separating Tenant’s portion of  the interior space of the 1070/1080

 

-4-

--------------------------------------------------------------------------------


 

East Arques building to accommodate Tenant’s desired layout, which costs shall
be Landlord costs) (the “Tenant Improvements”); provided, however, that the
Allowance shall not be used to reimburse Tenant for any costs incurred by Tenant
in connection with signage, furniture or moving.  The Tenant Improvements shall
be designed, constructed and installed in accordance with plans and
specifications to be reasonably approved in advance by Landlord and in
accordance with all applicable laws, ordinances and regulations, and shall be
constructed by a general contractor that is licensed in the State of California
and reasonably approved in advance by Landlord.  Tenant Improvement work may
commence upon the completion and execution of all required documentation and
receipt of all required approvals and permits.  Landlord shall pay to Tenant the
Allowance when Tenant provides to Landlord receipts for all Tenant Improvement
work and evidence that all such work has been completed free and clear of all
mechanics’ and materialman’s liens; provided that Landlord shall have no
obligation to pay any portion of the Allowance for any Tenant Improvement work
that has not been so completed within eighteen (18) months following the Lease
Commencement Date.


ARTICLE 3

RENT, LATE CHARGES AND SECURITY DEPOSITS

3.1          Base Monthly Rent.  Commencing on the Lease Commencement Date (as
determined pursuant to Article 2 above) and continuing throughout the Lease
Term, Tenant shall pay to Landlord, without prior demand therefor, in advance on
the first day of each calendar month, the amount set forth as “Base Monthly
Rent” in Article 1 (the “Base Monthly Rent”).

3.2          Additional Rent.  Commencing on the Lease Commencement Date (as
determined pursuant Article 2 above) and continuing throughout the Lease Term,
in addition to the Base Monthly Rent and to the extent not required by Landlord
to be contracted for and paid directly by Tenant, Tenant shall pay to Landlord
as additional rent (the “Additional Rent”) the following amounts:


(A)   AN AMOUNT EQUAL TO ALL PROPERTY OPERATING EXPENSES (AS DEFINED IN
PARAGRAPH 13.12) INCURRED BY LANDLORD. PAYMENT SHALL BE MADE BY WHICHEVER OF THE
FOLLOWING METHODS (OR COMBINATION OF METHODS) IS (ARE) FROM TIME TO TIME
DESIGNATED BY LANDLORD:

(I)            LANDLORD MAY FORWARD INVOICES OR BILLS FOR SUCH EXPENSES TO
TENANT, AND TENANT SHALL, NO LATER THAN TEN (10) DAYS PRIOR TO THE DUE DATE, PAY
SUCH INVOICES OR BILLS AND DELIVER SATISFACTORY EVIDENCE OF SUCH PAYMENT TO
LANDLORD, AND/OR

(II)           LANDLORD MAY BILL TO TENANT, ON A PERIODIC BASIS NOT MORE
FREQUENTLY THAN MONTHLY, THE AMOUNT OF SUCH EXPENSES (OR GROUP OF EXPENSES) AS
PAID OR INCURRED BY LANDLORD, AND TENANT SHALL PAY TO LANDLORD THE AMOUNT OF
SUCH EXPENSES WITHIN TEN DAYS AFTER RECEIPT OF A WRITTEN BILL THEREFOR FROM
LANDLORD, AND/OR

(III)         LANDLORD MAY DELIVER TO TENANT LANDLORD’S REASONABLE ESTIMATE OF
ANY GIVEN EXPENSE (SUCH AS LANDLORD’S INSURANCE COSTS OR REAL PROPERTY TAXES),
OR GROUP OF EXPENSES, WHICH IT ANTICIPATES WILL BE PAID OR INCURRED FOR THE
ENSUING CALENDAR OR FISCAL YEAR, AS LANDLORD MAY DETERMINE, AND TENANT SHALL PAY
TO LANDLORD AN AMOUNT EQUAL TO THE ESTIMATED AMOUNT OF SUCH EXPENSES FOR SUCH
YEAR IN EQUAL MONTHLY INSTALLMENTS DURING SUCH YEAR WITH THE INSTALLMENTS OF
BASE MONTHLY RENT.


(B)   LANDLORD’S SHARE OF THE CONSIDERATION RECEIVED BY TENANT UPON CERTAIN
ASSIGNMENTS AND SUBLETTINGS AS REQUIRED BY ARTICLE 7.


(C)   ANY LEGAL FEES AND COSTS THAT TENANT IS OBLIGATED TO PAY OR REIMBURSE TO
LANDLORD PURSUANT TO ARTICLE 13; AND


(D)   ANY OTHER CHARGES OR REIMBURSEMENTS DUE LANDLORD FROM TENANT PURSUANT TO
THE TERMS OF THIS LEASE.

 

-5-

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Landlord may elect by written notice to Tenant to
have Tenant pay Real Property Taxes or any portion thereof directly to the
applicable taxing authority, in which case Tenant shall make such payments and
deliver satisfactory evidence of payment to Landlord no later than ten (10) days
before such Real Property Taxes become delinquent.

3.3          Year-End Adjustments; Audits.  If Landlord shall have elected to
bill Tenant for the Property Operating Expenses (or any group of such expenses)
on an estimated basis in accordance with the provisions of Paragraph 3.2(a)(iii)
above, Landlord shall furnish to Tenant within three months following the end of
the applicable calendar or fiscal year, as the case may be, a written statement
setting forth (i) a reasonably detailed description of the Property Operating
Expenses in question, (ii) the amount of such expenses paid or incurred during
the just ended calendar or fiscal year, as appropriate, and (iii) the amount
that Tenant has paid to Landlord for credit against such expenses for such
period. If Tenant shall have paid more than its obligation for such expenses for
the stated period, Landlord shall, at its election, either (i) credit the amount
of such overpayment toward the next ensuing payment or payments of Additional
Rent that would otherwise be due or (ii) refund in cash to Tenant the amount of
such overpayment; provided, however, that if the Lease has ended then Landlord
shall promptly pay the amount of such overpayment. If such year-end statement
shall show that Tenant did not pay its obligation for such expenses in full,
then Tenant shall pay to Landlord the amount of such underpayment within ten
(10) days from Landlord’s billing of same to Tenant. The provisions of this
Paragraph shall survive the expiration or sooner termination of this Lease. In
the event Tenant objects in writing to any such year-end statement or other
billing for Additional Rent within sixty (60) days after receipt of such
statement or billing, then Tenant shall have the right, during the six (6) month
period following delivery of such statement or billing, at Tenant’s sole cost,
to review in Landlord’s offices Landlord’s records relevant to such statement or
billing.  Such review shall be carried out only by a “Big Five” accounting firm
(i.e., PricewaterhouseCoopers, KMPG Peat Marwick, Ernst & Young, Deloitte &
Touche and Arthur Andersen or their successors), and not by any other person,
and shall be subject to Landlord’s reasonable audit procedures.  No person
conducting such an audit shall be compensated on a “contingency” or other
incentive basis.  If, as of the date sixty (60) days after Tenant’s receipt of
such year-end statement or billing, Tenant shall not have objected thereto in
writing, or if, during the six (6) month period following delivery of such
statement or billing, Tenant shall not have carried out a review of Landlord’s
records, then such year-end statement or billing, as the case may be, shall be
final and binding upon Landlord and Tenant, and Tenant shall have no further
right to object to such statement or billing.  If Tenant timely delivers a
written objection to a year-end statement or billing and, within such six
(6) month period, Tenant conducts an audit and delivers to Landlord a written
statement specifying objections to such annual statement, then Tenant and
Landlord shall meet to attempt to resolve such objection within ten (10) days
after delivery of the objection statement.  If such objection is not resolved
within such ten (10) day period, then either party shall have the right, at any
time within sixty (60) days after the expiration of such ten (10) day period, to
require that the dispute be submitted to binding arbitration under the rules of
the American Arbitration Association.  If neither Landlord nor Tenant commences
an arbitration proceeding within such sixty (60) day period, then the year-end
statement or other billing in question shall be final and binding on Landlord
and Tenant.  Notwithstanding that any such dispute remains unresolved, Tenant
shall be obligated to pay Landlord all amounts payable in accordance with this
Paragraph 3 (including any disputed amount).  The audit and arbitration
procedures set forth in this Paragraph 3.3 shall be Tenant’s exclusive remedy
with respect to the calculation of the amount of Tenant’s obligations under
Paragraph 3.2.  In the event that it is finally determined that Landlord over
billed Tenant by more than five percent (5%), then, provided that Tenant
delivers to Landlord a written statement setting forth in reasonable detail the
expenses actually incurred by Tenant in conducting such audit, Landlord shall
reimburse Tenant for reasonable expenses actually incurred by Tenant in
conducting such audit.  Landlord shall include such reimbursement amount with
the overpayment amount being credited against Additional Rent or refunded to
Tenant, as the case may be.

3.4          Late Charge, And Interest On Rent In Default.  Tenant acknowledges
that the late payment by Tenant of any monthly installment of Base Monthly Rent
or any Additional Rent will cause Landlord to incur certain costs and expenses
not contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within ten (10) calendar days after the same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to the
amount set forth in Article 1 as the “Late Charge Amount,” and if any Additional
Rent is not received by Landlord within ten (10) calendar days after same
becomes due, Tenant shall immediately pay to Landlord a late charge in an amount
equal to 5% of the Additional Rent not so paid. Landlord and Tenant agree that

 

-6-

--------------------------------------------------------------------------------


 

this late charge represents a reasonable estimate of such costs and expenses and
is fair compensation to Landlord for the anticipated loss Landlord would suffer
by reason of Tenant’s failure to make timely payment. In no event shall this
provision for a late charge be deemed to grant to Tenant a grace period or
extension of time within which to pay any rental installment or prevent Landlord
from exercising any right or remedy available to Landlord upon Tenant’s failure
to pay each rental installment due under this Lease when due, including the
right to terminate this Lease. If any rent remains delinquent for a period in
excess of ten (10) calendar days, then, in addition to such late charge, Tenant
shall pay to Landlord interest on any rent that is not so paid from the date due
until paid at the then maximum rate of interest not prohibited or made usurious
by Law.

3.5          Payment Of Rent.  Except as specifically provided otherwise in this
Lease, all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Landlord at such
address as Landlord may designate from time to time. Tenant’s obligation to pay
Base Monthly Rent and all Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term. The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly, and Landlord shall have the
same rights and remedies against Tenant as Landlord would have had Tenant failed
to pay the Base Monthly Rent when due.

3.6          Prepaid Rent.  Tenant shall, no later than thirty (30) days prior
to the Lease Commencement Date, pay to Landlord the amount set forth in Article
1 as “First Month’s Prepaid Rent” as prepayment of rent for credit against the
first payment of Base Monthly Rent due hereunder.

3.7          Security Deposit.  No later than thirty (30) days prior to the
Lease Commencement Date, Tenant shall deposit with Landlord the amount set forth
in Article 1 as the “Security Deposit” as security for the performance by Tenant
of the terms of this Lease to be performed by Tenant, and not as prepayment of
rent. Landlord may apply such portion or portions of the Security Deposit as are
reasonably necessary for the following purposes: (i) to remedy any default by
Tenant in the payment of Base Monthly Rent or Additional Rent or a late charge
or interest on defaulted rent, or any other monetary payment obligation of
Tenant under this Lease; (ii) to repair damage to the Leased Premises, the
Building or the Outside Areas caused or permitted to occur by Tenant; (iii) to
clean and restore and repair the Leased Premises, the Building or the Outside
Areas following their surrender to Landlord if not surrendered in the condition
required pursuant to the provisions of Article 2, and (iv) to remedy any other
default of Tenant to the extent permitted by Law including, without limitation,
paying in full on Tenant’s behalf any sums claimed by materialmen or contractors
of Tenant to be owing to them by Tenant for work done or improvements made at
Tenant’s request to the Leased Premises. In this regard, Tenant hereby waives
any restriction on the uses to which the Security Deposit may be applied as
contained in Section 1950.7(c) of the California Civil Code and/or any successor
statute. In the event the Security Deposit or any portion thereof is so used,
Tenant shall pay to Landlord, promptly upon demand, an amount in cash sufficient
to restore the Security Deposit to the full original sum. If Tenant fails to
promptly restore the Security Deposit and if Tenant shall have paid to Landlord
any sums as “Last Month’s Prepaid Rent,” Landlord may, in addition to any other
remedy Landlord may have under this Lease, reduce the amount of Tenant’s Last
Month’s Prepaid Rent by transferring all or portions of such Last Month’s
Prepaid Rent to Tenant’s Security Deposit until such Security Deposit is
restored to the amount set forth in Article 1. Landlord shall not be deemed a
trustee of the Security Deposit. Landlord may use the Security Deposit in
Landlord’s ordinary business and shall not be required to segregate it from
Landlord’s general accounts. Tenant shall not be entitled to any interest on the
Security Deposit. If Landlord transfers the Building or the Property during the
Lease Term, Landlord may pay the Security Deposit to any subsequent owner in
conformity with the provisions of Section 1950.7 of the California Civil Code
and/or any successor statute, in which event the transferring landlord shall be
released from all liability for the return of the Security Deposit. Tenant
specifically grants to Landlord (and Tenant hereby waives the provisions of
California Civil Code Section 1950.7 to the contrary) a period of thirty (30)
days following a surrender of the Leased Premises by Tenant to Landlord within
which to inspect the Leased Premises, make required restorations and repairs,
receive and verify workmen’s billings therefor, and prepare a final accounting
with respect to the Security Deposit; provided, however, that if Landlord cannot
reasonably complete all of the foregoing tasks within such period of thirty (30)
days, then, as long as Landlord commences and diligently prosecutes such tasks,
Landlord shall have such additional time as may be reasonably required (but not
to exceed an additional thirty (30) days) to complete such tasks.  In no event
shall the Security Deposit or any portion thereof, be considered prepaid rent.

 

-7-

--------------------------------------------------------------------------------


 


ARTICLE 4

USE OF LEASED PREMISES AND OUTSIDE AREA

4.1          Permitted Use.  Tenant shall be entitled to use the Leased Premises
solely for the “Permitted Use” as set forth in Article 1 and for no other
purpose whatsoever. Tenant shall continuously and without interruption use the
Leased Premises for such purpose for the entire Lease Term. Tenant shall have
the right to use the Outside Areas in conjunction with its Permitted Use of the
Leased Premises solely for the purposes for which they were designed and
intended and for no other purposes whatsoever.

4.2          General Limitations On Use.  Tenant shall not do or permit anything
to be done in or about the Leased Premises, the Building, the Outside Areas or
the Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property. Tenant shall not operate any equipment within
the Leased Premises which does or could (i) injure, vibrate or shake the Leased
Premises or the Building, (ii) damage, overload or impair the efficient
operation of any electrical, plumbing, heating, ventilating or air conditioning
systems within or servicing the Leased Premises or the Building, or (iii) damage
or impair the efficient operation of the sprinkler system (if any) within or
servicing the Leased Premises or the Building. Tenant shall not install any
equipment or antennas on or make any penetrations of the exterior walls or roof
of the Building.  Tenant shall not affix any equipment to or make any
penetrations or cuts in the floor, ceiling, walls or roof of the Leased
Premises. Tenant shall not place any loads upon the floors, walls, ceiling or
roof systems which could endanger the structural integrity of the Building or
damage its floors, foundations or supporting structural components. Tenant shall
not place any explosive, flammable or harmful fluids or other waste materials in
the drainage systems of the Leased Premises, the Building, the Outside Areas or
the Property. Tenant shall not drain or discharge any fluids in the landscaped
areas or across the paved areas of the Property. Tenant shall not use any of the
Outside Areas for the storage of its materials, supplies, inventory or equipment
and all such materials, supplies, inventory or equipment shall at all times be
stored within the Leased Premises. Tenant shall not commit nor permit to be
committed any waste in or about the Leased Premises, the Building, the Outside
Areas or the Property. Tenant shall not use, or permit the use of, the Leased
Premises for any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities or sexual conduct.

4.3          Noise And Emissions. All noise generated by Tenant in its use of
the Leased Premises shall be confined or muffled so that it does not interfere
with the businesses of or annoy the occupants and/or users of adjacent
properties. All dust, fumes, odors and other emissions generated by Tenant’s use
of the Leased Premises shall be sufficiently dissipated in accordance with sound
environmental practice and exhausted from the Leased Premises in such a manner
so as not to interfere with the businesses of or annoy the occupants and/or
users of adjacent properties, or cause any damage to the Leased Premises, the
Building, the Outside Areas or the Property or any component part thereof or the
property of adjacent property owners.

4.4          Trash Disposal.  Tenant shall provide trash bins or other adequate
garbage disposal facilities within the trash enclosure areas provided or
permitted by Landlord outside the Leased Premises sufficient for the interim
disposal of all of its trash, garbage and waste. All such trash, garbage and
waste temporarily stored in such areas shall be stored in such a manner so that
it is not visible from outside of such areas, and Tenant shall cause such trash,
garbage and waste to be regularly removed from the Property in a clean, safe and
neat condition free and clear of all trash, garbage, waste and/or boxes, pallets
and containers containing same at all times.

4.5          Parking.  Tenant shall have the nonexclusive right to park on the
legal parcel on which the Building is located as shown on the site plan attached
as Exhibit A hereto and in no other location on the Property. Tenant shall not,
at any time, park or permit to be parked any recreational vehicles, inoperative
vehicles or equipment in the Outside Areas or on any portion of the Property.
Tenant agrees to assume responsibility for compliance by its employees and
invitees with the parking provisions contained herein. If Tenant or its
employees park any vehicle within the Property in violation of these provisions,
then Landlord may, upon prior written notice to Tenant giving Tenant one (1) day
(or any applicable statutory notice period, if longer than one (1) day) to
remove such vehicle(s), in addition to any other remedies Landlord may have
under this Lease, charge Tenant, as Additional Rent, and Tenant agrees to

 

-8-

--------------------------------------------------------------------------------


 

pay, as Additional Rent, One Hundred Dollars ($100) per day for each day or
partial day that each such vehicle is so parked within the Property.

4.6          Signs.  Tenant shall not place or install on or within any portion
of the Leased Premises, the exterior of the Building, the Outside Areas or the
Property any sign, advertisement, banner, placard, or picture which is visible
from the exterior of the Leased Premises. Tenant shall not place or install on
or within any portion of the Leased Premises, the exterior of the Building, the
Outside Areas or the Property any business identification sign which is visible
from the exterior of the Leased Premises until Landlord shall have approved in
writing and in its sole discretion the location, size, content, design, method
of attachment and material to be used in the making of such sign; provided,
however, that so long as such signs are normal and customary business
directional or identification signs within the Building, Tenant shall not be
required to obtain Landlord’s approval. Any sign, once approved by Landlord,
shall be installed at Tenant’s sole cost and expense and only in strict
compliance with Landlord’s approval, using a person approved by Landlord to
install same. Landlord may remove any signs (which have not been approved in
writing by Landlord), advertisements, banners, placards or pictures so placed by
Tenant on or within the Leased Premises, the exterior of the Building, the
Outside Areas or the Property and charge to Tenant the cost of such removal,
together with any costs incurred by Landlord to repair any damage caused
thereby, including any cost incurred to restore the surface (upon which such
sign was so affixed) to its original condition. Tenant shall remove all of
Tenant’s signs, repair any damage caused thereby, and restore the surface upon
which the sign was affixed to its original condition, all to Landlord’s
reasonable satisfaction, upon the termination of this Lease.

4.7          Compliance With Laws And Private Restrictions.  Tenant shall abide
by and shall promptly observe and comply with, at its sole cost and expense, all
Laws and Private Restrictions respecting the use and occupancy of the Leased
Premises, the Building, the Outside Areas or the Property and shall defend with
competent counsel, indemnify and hold Landlord harmless from any claims, damages
or liability resulting from Tenant’s failure to so abide, observe, or comply.
For the avoidance of doubt, the extent of Tenant’s obligations hereunder with
respect to hazardous materials are set forth in Section 4.11 hereof, and the
provisions of this Section 4.7 shall not be construed to impose on Tenant any
greater or additional obligations respecting hazardous materials than the
obligations set forth in Section 4.11.  Tenant’s obligations hereunder shall
survive the expiration or sooner termination of this Lease.

4.8          Compliance With Insurance Requirements.  With respect to any
insurance policies required or permitted to be carried by Landlord in accordance
with the provision of this Lease, copies of which have been or will, upon
Tenant’s written request therefor, be provided to Tenant, Tenant shall not
conduct nor permit any other person to conduct any activities nor keep, store or
use (or allow any other person to keep, store or use) any item or thing within
the Leased Premises, the Building, the Outside Areas or the Property which
(i) is prohibited under the terms of any such policies, (ii) could result in the
termination of the coverage afforded under any of such policies, (iii) could
give to the insurance carrier the right to cancel any of such policies, or
(iv) could cause an increase in the rates (over standard rates) charged for the
coverage afforded under any of such policies. Tenant shall comply with all
requirements of any insurance company, insurance underwriter, or Board of Fire
Underwriters which are necessary to maintain, at standard rates, the insurance
coverages carried by either Landlord or Tenant pursuant to this Lease.

4.9          Landlord’s Right To Enter.  Landlord and its agents shall have the
right to enter the Leased Premises during normal business hours after giving
Tenant reasonable notice and subject to Tenant’s reasonable security measures
for the purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or tenants; (iii) making necessary
alterations, additions or repairs; and (iv) performing any of Tenant’s
obligations when Tenant has failed to do so. Landlord shall have the right to
enter the Leased Premises during normal business hours (or as otherwise agreed),
subject to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord. Landlord shall have
the right to enter the Outside Areas during normal business hours for purposes
of (i) inspecting the exterior of the Building and the Outside Areas;
(ii) posting notices of nonresponsibility (and for such purposes Tenant shall
provide Landlord at least thirty days’ prior written notice of any work to be
performed on the Leased Premises); and (iii) supplying any services to be
provided by Landlord. Any entry into the Leased Premises or the Outside Areas
obtained by Landlord in accordance with this paragraph shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into, or
a detainer of, the Leased Premises, or an eviction, actual or constructive of
Tenant from the Leased Premises or any portion thereof.

 

-9-

--------------------------------------------------------------------------------


 

4.10        Use Of Outside Areas.  Tenant, in its use of the Outside Areas,
shall at all times keep the Outside Areas in a safe condition free and clear of
all materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items which are not specifically
permitted by Landlord to be stored or located thereon by Tenant. If, in the
opinion of Landlord, unauthorized persons are using any of the Outside Areas by
reason of, or under claim of, the express or implied authority or consent of
Tenant, then Tenant, upon demand of Landlord, shall restrain, to the fullest
extent then allowed by Law, such unauthorized use, and shall initiate such
appropriate proceedings as may be required to so restrain such use.

4.11        Environmental Protection.  Tenant’s obligations under this Paragraph
4.11 shall survive the expiration or termination of this Lease.


(A)   AS USED HEREIN, THE TERM “HAZARDOUS MATERIALS” SHALL MEAN ANY TOXIC OR
HAZARDOUS SUBSTANCE, MATERIAL OR WASTE OR ANY POLLUTANT OR INFECTIOUS OR
RADIOACTIVE MATERIAL, INCLUDING BUT NOT LIMITED TO THOSE SUBSTANCES, MATERIALS
OR WASTES REGULATED NOW OR IN THE FUTURE UNDER ANY OF THE FOLLOWING STATUTES OR
REGULATIONS AND ANY AND ALL OF THOSE SUBSTANCES INCLUDED WITHIN THE DEFINITIONS
OF “HAZARDOUS SUBSTANCES,” “HAZARDOUS MATERIALS,” “HAZARDOUS WASTE,” “HAZARDOUS
CHEMICAL SUBSTANCE OR MIXTURE,” “IMMINENTLY HAZARDOUS CHEMICAL SUBSTANCE OR
MIXTURE,” “TOXIC SUBSTANCES,” “HAZARDOUS AIR POLLUTANT,” “TOXIC POLLUTANT,” OR
“SOLID WASTE” IN THE (A) COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1990 (“CERCLA” OR “SUPERFUND”), AS AMENDED BY THE SUPERFUND
AMENDMENTS AND REAUTHORIZATION ACT OF 1986 (“SARA”), 42 U.S.C. § 9601 ET SEQ.,
(B) RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 (“RCRA”), 42 U.S.C. § 6901
ET SEQ., (C) FEDERAL WATER POLLUTION CONTROL ACT (“FSPCA”), 33 U.S.C. § 1251
ET SEQ., (D) CLEAN AIR ACT (“CAA”), 42 U.S.C. § 7401 ET SEQ., (E) TOXIC
SUBSTANCES CONTROL ACT (“TSCA”), 14 U.S.C. § 2601 ET SEQ., (F) HAZARDOUS
MATERIALS TRANSPORTATION ACT, 49 U.S.C. § 1801, ET SEQ.,
(G) CARPENTER-PRESLEY-TANNER HAZARDOUS SUBSTANCE ACCOUNT ACT (“CALIFORNIA
SUPERFUND”), CAL. HEALTH & SAFETY CODE § 25300 ET SEQ., (H) CALIFORNIA HAZARDOUS
WASTE CONTROL ACT, CAL. HEALTH & SAFETY CODE § 25100 ET SEQ., (I) PORTER-COLOGNE
WATER QUALITY CONTROL ACT (“PORTER-COLOGNE ACT”), CAL. WATER CODE § 13000
ET SEQ., (J) HAZARDOUS WASTE DISPOSAL LAND USE LAW, CAL. HEALTH & SAFETY CODES
§ 25220 ET SEQ., (K) SAFE DRINKING WATER AND TOXIC ENFORCEMENT ACT OF 1986
(“PROPOSITION 65”), CAL. HEALTH & SAFETY CODE § 25249.5 ET SEQ., (L) HAZARDOUS
SUBSTANCES UNDERGROUND STORAGE TANK LAW, CAL. HEALTH & SAFETY CODE § 25280
ET SEQ., (M) AIR RESOURCES LAW, CAL. HEALTH & SAFETY CODE § 39000 ET SEQ., AND
(N) REGULATIONS PROMULGATED PURSUANT TO SAID LAWS OR ANY REPLACEMENT THEREOF, OR
AS SIMILAR TERMS ARE DEFINED IN THE FEDERAL, STATE AND LOCAL LAWS, STATUTES,
REGULATIONS, ORDERS OR RULES. HAZARDOUS MATERIALS SHALL ALSO MEAN ANY AND ALL
OTHER BIOHAZARDOUS WASTES AND SUBSTANCES, MATERIALS AND WASTES WHICH ARE, OR IN
THE FUTURE BECOME, REGULATED UNDER APPLICABLE LAWS FOR THE PROTECTION OF HEALTH
OR THE ENVIRONMENT, OR WHICH ARE CLASSIFIED AS HAZARDOUS OR TOXIC SUBSTANCES,
MATERIALS OR WASTES, POLLUTANTS OR CONTAMINANTS, AS DEFINED, LISTED OR REGULATED
BY ANY FEDERAL, STATE OR LOCAL LAW, REGULATION OR ORDER OR BY COMMON LAW
DECISION, INCLUDING, WITHOUT LIMITATION, (I) TRICHLOROETHYLENE,
TETRACHLOROETHYLENE, PERCHLOROETHYLENE AND OTHER CHLORINATED SOLVENTS, (II) ANY
PETROLEUM PRODUCTS OR FRACTIONS THEREOF, (III) ASBESTOS, (IV) POLYCHLORINTED
BIPHENYLS, (V) FLAMMABLE EXPLOSIVES, (VI) UREA FORMALDEHYDE, (VII) RADIOACTIVE
MATERIALS AND WASTE, AND (VIII) MATERIALS AND WASTES THAT ARE HARMFUL TO OR MAY
THREATEN HUMAN HEALTH, ECOLOGY OR THE ENVIRONMENT.


(B)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, TENANT, AT ITS
SOLE COST, SHALL COMPLY WITH ALL LAWS RELATING TO THE STORAGE, USE AND DISPOSAL
OF HAZARDOUS MATERIALS; PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE RESPONSIBLE
FOR CONTAMINATION OF THE LEASED PREMISES BY HAZARDOUS MATERIALS EXISTING AS OF
THE LEASE COMMENCEMENT DATE UNLESS CAUSED BY TENANT. TENANT SHALL NOT STORE, USE
OR DISPOSE OF ANY HAZARDOUS MATERIALS EXCEPT FOR THOSE HAZARDOUS MATERIALS
LISTED IN A HAZARDOUS MATERIALS MANAGEMENT PLAN (“HMMP”) WHICH TENANT SHALL
DELIVER TO LANDLORD UPON EXECUTION OF THIS LEASE AND UPDATE AT LEAST ANNUALLY
WITH LANDLORD (“PERMITTED MATERIALS”) WHICH MAY BE USED, STORED AND DISPOSED OF
PROVIDED (I) SUCH PERMITTED MATERIALS ARE USED, STORED, TRANSPORTED, AND
DISPOSED OF IN STRICT COMPLIANCE WITH APPLICABLE LAWS, (II) SUCH PERMITTED
MATERIALS SHALL BE LIMITED TO THE MATERIALS LISTED ON AND MAY BE USED ONLY IN
THE QUANTITIES SPECIFIED IN THE HMMP, AND (III) TENANT SHALL PROVIDE LANDLORD
WITH COPIES OF ALL MATERIAL SAFETY DATA SHEETS AND OTHER DOCUMENTATION REQUIRED
UNDER APPLICABLE LAWS IN CONNECTION WITH TENANT’S USE OF PERMITTED MATERIALS AS
AND WHEN SUCH DOCUMENTATION IS PROVIDED TO ANY REGULATORY AUTHORITY HAVING
JURISDICTION, IN NO EVENT SHALL TENANT CAUSE OR PERMIT TO BE DISCHARGED INTO THE
PLUMBING OR SEWAGE SYSTEM OF THE BUILDING OR ONTO THE LAND UNDERLYING OR
ADJACENT TO THE BUILDING ANY HAZARDOUS MATERIALS. TENANT SHALL BE SOLELY
RESPONSIBLE FOR AND SHALL DEFEND, INDEMNIFY, AND HOLD LANDLORD AND ITS AGENTS
HARMLESS FROM AND AGAINST ALL CLAIMS, COSTS AND LIABILITIES, INCLUDING
ATTORNEYS’ FEES AND COSTS, ARISING OUT OF OR IN CONNECTION WITH TENANT’S
STORAGE, USE AND/OR DISPOSAL OF HAZARDOUS MATERIALS. IF THE PRESENCE OF
HAZARDOUS MATERIALS ON THE LEASED PREMISES CAUSED OR PERMITTED BY TENANT RESULTS
IN CONTAMINATION OR DETERIORATION OF WATER OR SOIL, THEN TENANT SHALL

 

-10-

--------------------------------------------------------------------------------


 


PROMPTLY TAKE ANY AND ALL ACTION NECESSARY TO CLEAN UP SUCH CONTAMINATION, BUT
THE FOREGOING SHALL IN NO EVENT BE DEEMED TO CONSTITUTE PERMISSION BY LANDLORD
TO ALLOW THE PRESENCE OF SUCH HAZARDOUS MATERIALS. AT ANY TIME PRIOR TO THE
EXPIRATION OF THE LEASE TERM IF TENANT HAS A REASONABLE BASIS TO SUSPECT THAT
THERE HAS BEEN ANY RELEASE OR THE PRESENCE OF HAZARDOUS MATERIALS IN THE GROUND
OR GROUND WATER ON THE LEASED PREMISES WHICH DID NOT EXIST UPON COMMENCEMENT OF
THE LEASE TERM, TENANT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO CONDUCT
APPROPRIATE TESTS OF WATER AND SOIL AND TO DELIVER TO LANDLORD THE RESULTS OF
SUCH TESTS TO DEMONSTRATE THAT NO CONTAMINATION IN EXCESS OF PERMITTED LEVELS
HAS OCCURRED AS A RESULT OF TENANT’S USE OF THE LEASED PREMISES. WITH RESPECT
ONLY AND SOLELY TO HAZARDOUS MATERIALS WHOSE PRESENCE ON, IN OR UNDER THE LEASED
PREMISES WAS CAUSED BY TENANT OR AROSE DURING THE TERM OF THIS LEASE (EXCEPT TO
THE EXTENT SUCH PRESENCE (I) WAS CAUSED BY LANDLORD OR (II) RESULTED FROM THE
MIGRATION OF HAZARDOUS MATERIALS FROM A SOURCE OUTSIDE OF THE LEASED PREMISES
AND TENANT COULD NOT HAVE REASONABLY PREVENTED SUCH MIGRATION), TENANT SHALL
FURTHER BE SOLELY RESPONSIBLE FOR, AND SHALL DEFEND, INDEMNIFY, AND HOLD
LANDLORD AND ITS AGENTS HARMLESS FROM AND AGAINST ALL CLAIMS, COSTS AND
LIABILITIES, INCLUDING ATTORNEYS’ FEES AND COSTS, ARISING OUT OF OR IN
CONNECTION WITH ANY REMOVAL, CLEANUP AND RESTORATION WORK AND MATERIALS REQUIRED
HEREUNDER TO RETURN THE LEASED PREMISES AND ANY OTHER PROPERTY OF WHATEVER
NATURE TO THE CONDITION THAT WOULD HAVE EXISTED IF SUCH HAZARDOUS MATERIALS HAD
NOT BEEN PRESENT.


(C)   UPON TERMINATION OR EXPIRATION OF THE LEASE, TENANT AT ITS SOLE EXPENSE
SHALL CAUSE ALL HAZARDOUS MATERIALS PLACED IN OR ABOUT THE LEASED PREMISES, THE
BUILDING AND/OR THE PROPERTY BY TENANT, ITS AGENTS, CONTRACTORS, OR INVITEES,
AND ALL INSTALLATIONS (WHETHER INTERIOR OR EXTERIOR) MADE BY OR ON BEHALF OF
TENANT RELATING TO THE STORAGE, USE, DISPOSAL OR TRANSPORTATION OF HAZARDOUS
MATERIALS TO BE REMOVED FROM THE PROPERTY AND TRANSPORTED FOR USE, STORAGE OR
DISPOSAL IN ACCORDANCE AND COMPLIANCE WITH ALL LAWS AND OTHER REQUIREMENTS
RESPECTING HAZARDOUS MATERIALS USED OR PERMITTED TO BE USED BY TENANT. REGARDING
SUCH HAZARDOUS MATERIALS AND INSTALLATIONS, TENANT SHALL APPLY FOR AND SHALL
OBTAIN FROM ALL APPROPRIATE REGULATORY AUTHORITIES (INCLUDING ANY APPLICABLE
FIRE DEPARTMENT OR REGIONAL WATER QUALITY CONTROL BOARD) ALL PERMITS, APPROVALS
AND CLEARANCES NECESSARY FOR THE CLOSURE OF THE PROPERTY AND SHALL TAKE ALL
OTHER ACTIONS AS MAY BE REQUIRED TO COMPLETE THE CLOSURE OF THE BUILDING AND THE
PROPERTY. IN ADDITION, PRIOR TO VACATING THE LEASED PREMISES, TENANT SHALL
UNDERTAKE AND SUBMIT TO LANDLORD AN ENVIRONMENTAL SITE ASSESSMENT FROM AN
ENVIRONMENTAL CONSULTING COMPANY REASONABLY ACCEPTABLE TO LANDLORD WHICH SITE
ASSESSMENT SHALL EVIDENCE TENANT’S COMPLIANCE WITH THIS PARAGRAPH 4.11.


(D)   AT ANY TIME PRIOR TO EXPIRATION OF THE LEASE TERM, SUBJECT TO REASONABLE
PRIOR NOTICE (NOT LESS THAN FORTY-EIGHT (48) HOURS) AND TENANT’S REASONABLE
SECURITY REQUIREMENTS AND PROVIDED SUCH ACTIVITIES DO NOT UNREASONABLY INTERFERE
WITH THE CONDUCT OF TENANT’S BUSINESS AT THE LEASED PREMISES, LANDLORD SHALL
HAVE THE RIGHT TO ENTER IN AND UPON THE PROPERTY, BUILDING AND LEASED PREMISES
IN ORDER TO CONDUCT APPROPRIATE TESTS OF WATER AND SOIL TO DETERMINE WHETHER
LEVELS OF ANY HAZARDOUS MATERIALS IN EXCESS OF LEGALLY PERMISSIBLE LEVELS HAS
OCCURRED AS A RESULT OF TENANT’S USE THEREOF. LANDLORD SHALL FURNISH COPIES OF
ALL SUCH TEST RESULTS AND REPORTS TO TENANT AND, AT TENANT’S OPTION AND COST,
SHALL PERMIT SPLIT SAMPLING FOR TESTING AND ANALYSIS BY TENANT. SUCH TESTING
SHALL BE AT TENANT’S EXPENSE IF LANDLORD HAS A REASONABLE BASIS FOR SUSPECTING
AND CONFIRMS THE PRESENCE OF HAZARDOUS MATERIALS IN THE SOIL OR SURFACE OR
GROUND WATER IN, ON, UNDER, OR ABOUT THE PROPERTY, THE BUILDING OR THE LEASED
PREMISES, WHICH HAS BEEN CAUSED BY OR RESULTED FROM THE ACTIVITIES OF TENANT,
ITS AGENTS, CONTRACTORS, OR INVITEES.


(E)   LANDLORD MAY VOLUNTARILY COOPERATE IN A REASONABLE MANNER WITH THE EFFORTS
OF ALL GOVERNMENTAL AGENCIES IN REDUCING ACTUAL OR POTENTIAL ENVIRONMENTAL
DAMAGE. TENANT AGREES AT ALL TIMES TO COOPERATE FULLY WITH THE REQUIREMENTS AND
RECOMMENDATIONS OF GOVERNMENTAL AGENCIES REGULATING, OR OTHERWISE INVOLVED IN,
THE PROTECTION OF THE ENVIRONMENT.

4.12        Rules And Regulations.  In the event Silicon Image, Inc. is no
longer the sole tenant of the Leased Premises, Landlord shall have the right
from time to time to establish reasonable rules and regulations and/or
amendments or additions thereto respecting the use of the Leased Premises and
the Outside Areas for the care and orderly management of the Property. Upon
delivery to Tenant of a copy of such rules and regulations or any amendments or
additions thereto, Tenant shall comply with such rules and regulations. A
violation by Tenant of any of such rules and regulations shall constitute a
default by Tenant under this Lease. If there is a conflict between the rules and
regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible or liable to Tenant for
the violation of such rules and regulations by any other tenant of the Property.

-11-

--------------------------------------------------------------------------------


 


ARTICLE 5

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

5.1          Repair And Maintenance.  Except in the case of damage to or
destruction of the Leased Premises, the Building, the Outside Areas or the
Property caused by an act of God or other peril, in which case the provisions of
Article 10 shall control, the parties shall have the following obligations and
responsibilities with respect to the repair and maintenance of the Leased
Premises, the Building, the Outside Areas, and the Property.

(a)           Tenant’s Obligations.  Except as expressly provided in Paragraph
5.1(b) below, Tenant shall, at all times during the Lease Term and at its sole
cost and expense, regularly clean and continuously keep and maintain in good
order, and repair the Leased Premises and every part thereof including, without
limiting the generality of the foregoing, (i) all interior walls, floors and
ceilings, (ii) all windows, doors and skylights, (iii) all electrical wiring,
conduits, connectors and fixtures, (iv) all plumbing, pipes, sinks, toilets,
faucets and drains, (v) all lighting fixtures, bulbs and lamps and all heating,
ventilating and air conditioning equipment, and (vi) all entranceways to the
Leased Premises. Tenant, if requested to do so by Landlord, shall hire, at
Tenant’s sole cost and expense, a licensed heating, ventilating and air
conditioning contractor to regularly and periodically (not less frequently than
every three months) inspect and perform required maintenance on the heating,
ventilating and air conditioning equipment and systems serving the Leased
Premises, or alternatively, Landlord may, at its election, contract in its own
name for such regular and periodic inspections of and maintenance on such
heating, ventilating and air conditioning equipment and systems and charge to
Tenant, as Additional Rent, the cost thereof. Tenant, if requested to do so by
Landlord, shall hire, at Tenant’s sole cost and expense, a licensed roofing
contractor to regularly and periodically (not less frequently than every three
months) inspect and perform required maintenance on the roof of the Leased
Premises, or alternatively, Landlord may, at its election, contract in its own
name for such regular and periodic inspections of and maintenance on the roof
and charge to Tenant, as Additional Rent, the cost thereof. Tenant shall, at all
times during the Lease Term, keep in a clean and safe condition the Outside
Areas. Tenant shall regularly and periodically sweep and clean the driveways and
parking areas. Tenant shall, at its sole cost and expense, repair all damage to
the Leased Premises, the Building, the Outside Areas or the Property caused by
the activities of Tenant, its employees, invitees or contractors promptly
following written notice from Landlord to so repair such damages. If Tenant
shall fail to perform the required maintenance or fail to make repairs required
of it pursuant to this paragraph within a reasonable period of time following
notice from Landlord to do so, then Landlord may, at its election and without
waiving any other remedy it may otherwise have under this Lease or at law,
perform such maintenance or make such repairs and charge to Tenant, as
Additional Rent, the costs so incurred by Landlord for same. All glass within or
a part of the Leased Premises, both interior and exterior, is at the sole risk
of Tenant and any broken glass shall promptly be replaced by Tenant at Tenant’s
expense with glass of the same kind, size and quality.

(b)           Landlord’s Obligation.  By the end of the 2003 calendar year,
Landlord shall, at Landlord’s sole expense and as a one-time obligation,
(i) repair any leaking window seals on the Building and (ii) replace the roof
surface on the Building (excluding any structural roof elements).  In addition,
Landlord shall, at all times during the Lease Term, maintain in good condition
and repair the foundation, structural exterior walls and structural roof
elements of the Building, and Landlord may charge Tenant, as Additional Rent
pursuant to Article 3 (to the extent permitted pursuant to Article 3), the costs
incurred by Landlord in performing such maintenance and/or making such repairs.

5.2          Utilities.  Tenant shall arrange at its sole cost and expense and
in its own name, for the supply of gas and electricity to the Leased Premises. 
Landlord shall, at its sole expense, cause separate water and sewer meter(s) to
be installed for each of the entire 1060 East Arques building and the entire
1070/1080 East Arques building, and Landlord shall maintain the water and sewer
service in its own name; provided, however, that if at any time during the Lease
Term Landlord shall require Tenant to put the water and sewer service in
Tenant’s name, Tenant shall do so, provided that Tenant shall not bear any costs
associated with causing separate metering. Tenant shall be responsible for
determining if the local supplier of water, gas and electricity can supply the
needs of Tenant and whether or not the existing water, gas and electrical
distribution systems within the Building and the Leased Premises are adequate
for Tenant’s needs. Tenant shall be responsible for determining if the existing
sanitary and storm sewer systems now servicing the Leased Premises and the
Property are adequate for Tenant’s needs. Tenant

-12-

--------------------------------------------------------------------------------


 

shall pay all charges for water, gas, electricity and storm and sanitary sewer
services as so supplied to the Leased Premises, irrespective of whether or not
the services are maintained in Landlord’s or Tenant’s name.

5.3          Security.  Tenant acknowledges that Landlord has not undertaken any
duty whatsoever to provide security for the Leased Premises, the Building, the
Outside Areas or the Property and, accordingly, Landlord is not responsible for
the security of same or the protection of Tenant’s property or Tenant’s
employees, invitees or contractors. To the extent Tenant determines that such
security or protection services are advisable or necessary, Tenant shall arrange
for and pay the costs of providing same.

5.4          Energy And Resource Consumption. Landlord may voluntarily cooperate
in a reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation. Tenant agrees at
all times to cooperate fully with Landlord and to abide by all reasonable rules
established by Landlord (i) in order to maximize the efficient operation of the
electrical, heating, ventilating and air conditioning systems and all other
energy or other resource consumption systems with the Property and/or (ii) in
order to comply with the requirements and recommendations of utility suppliers
and governmental agencies regulating the consumption of energy and/or other
resources.

5.5          Limitation Of Landlord’s Liability.  Landlord shall not be liable
to Tenant for injury to Tenant, its employees, agents, invitees or contractors,
damage to Tenant’s property or loss of Tenant’s business or profits, nor shall
Tenant be entitled to terminate this Lease or to any reduction in or abatement
of rent by reason of (i) Landlord’s failure to provide security services or
systems within the Property for the protection of the Leased Premises, the
Building or the Outside Areas, or the protection of Tenant’s property or
Tenant’s employees, invitees, agents or contractors, or (ii) Landlord’s failure
to perform any maintenance or repairs to the Leased Premises, the Building, the
Outside Areas or the Property until Tenant shall have first notified Landlord,
in writing, of the need for such maintenance or repairs, and then only after
Landlord shall have had a reasonable period of time following its receipt of
such notice within which to perform such maintenance or repairs, or (iii) any
failure, interruption, rationing or other curtailment in the supply of water,
electric current, gas or other utility service to the Leased Premises, the
Building, the Outside Areas or the Property from whatever cause (other than
Landlord’s sole active negligence or willful misconduct), or (iv) the
unauthorized intrusion or entry into the Leased Premises by third parties (other
than Landlord).


ARTICLE 6

ALTERATIONS AND IMPROVEMENTS

6.1          By Tenant.  Tenant shall not make any alterations to or
modifications of the Leased Premises or construct any improvements within the
Leased Premises until Landlord shall have first approved, in writing, the plans
and specifications therefor, which approval shall not be unreasonably withheld. 
Without limiting the generality of the foregoing, Tenant acknowledges that it
shall be reasonable for Landlord to withhold its consent to any modification,
alteration or improvement if, in Landlord’s reasonable judgment, such
modification, alteration or improvement would adversely affect the structure of
the Building, any of the Building’s systems, the appearance of the Building or
the value or utility of the Building or the Property.  All such modifications,
alterations or improvements, once so approved, shall be made, constructed or
installed by Tenant at Tenant’s expense (including all permit fees and
governmental charges related thereto), using a licensed contractor first
approved by Landlord, in substantial compliance with the Landlord-approved plans
and specifications therefor. All work undertaken by Tenant shall be done in
accordance with all Laws and in a good and workmanlike manner using new
materials of good quality. Tenant shall not commence the making of any such
modifications or alterations or the construction of any such improvements until
(i) all required governmental approvals and permits shall have been obtained,
(ii) all requirements regarding insurance imposed by this Lease have been
satisfied, (iii) Tenant shall have given Landlord at least five (5) business
days prior written notice of its intention to commence such work so that
Landlord may post and file notices of non-responsibility, and (iv) if requested
by Landlord, Tenant shall have obtained contingent liability and broad form
builder’s risk insurance in an amount satisfactory to Landlord in its reasonable
discretion to cover any perils relating to the proposed work not covered by
insurance carried by Tenant pursuant to Article 9. In no event shall Tenant make
any modification, alterations or improvements whatsoever to the Outside Areas or
the exterior or structural components of the Building including, without
limitation, any cuts or penetrations in the floor,

-13-

--------------------------------------------------------------------------------


 

roof or exterior walls of the Leased Premises. As used in this Article, the term
“modifications, alterations and/or improvements” shall include, without
limitation, the installation of additional electrical outlets, overhead lighting
fixtures, drains, sinks, partitions, doorways, or the like. Notwithstanding the
foregoing, Tenant, without Landlord’s prior written consent (but subject to the
other terms and conditions of this Article 6), shall be permitted to make
alterations to the Leased Premises which do not affect the structure of the
Building or the Leased Premises, do not affect the plumbing, electrical,
mechanical or other systems of the Building and do not affect the appearance of
the Leased Premises viewed from the exterior, provided that: (a) such
alterations do not exceed $25,000 individually or $100,000 in the aggregate,
(b) Tenant shall timely provide Landlord the notice required pursuant to
Paragraph 4.9 above, (c) Tenant shall notify Landlord in writing within thirty
(30) days of completion of the alteration and deliver to Landlord a set of the
plans and specifications therefor, either “as built” or marked to show
construction changes made, and (d) Tenant shall, upon Landlord’s request, remove
the alteration at the termination of the Lease and restore the Leased Premises
to their condition prior to such alteration.

6.2          Ownership Of Improvements.  All modifications, alterations and
improvements made or added to the Leased Premises by Tenant (other than Tenant’s
inventory, equipment, movable furniture, wall decorations and trade fixtures)
shall be deemed real property and a part of the Leased Premises, but shall
remain the property of Tenant during the Lease. Any such modifications,
alterations or improvements, once completed, shall not be altered or removed
from the Leased Premises during the Lease Term without Landlord’s written
approval first obtained in accordance with the provisions of Paragraph 6.1
above. At the expiration or sooner termination of this Lease, all such
modifications, alterations and improvements other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures, shall
automatically become the property of Landlord and shall be surrendered to
Landlord as part of the Leased Premises as required pursuant to Article 2,
unless Landlord shall require Tenant to remove any of such modifications,
alterations or improvements in accordance with the provisions of Article 2, in
which case Tenant shall so remove same. Landlord shall have no obligations to
reimburse Tenant for all or any portion of the cost or value of any such
modifications, alterations or improvements so surrendered to Landlord. All
modifications, alterations or improvements which are installed or constructed on
or attached to the Leased Premises by Landlord and/or at Landlord’s expense
shall be deemed real property and a part of the Leased Premises and shall be
property of Landlord. All lighting, plumbing, electrical, heating, ventilating
and air conditioning fixtures, partitioning, window coverings, wall coverings
and floor coverings installed by Tenant shall be deemed improvements to the
Leased Premises and not trade fixtures of Tenant.

6.3          Alterations Required By Law.  Tenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, that are
required by any Law because of (i) Tenant’s use or occupancy of the Leased
Premises, the Building, the Outside Areas or the Property, (ii) Tenant’s
application for any permit or governmental approval, or (iii) Tenant’s making of
any modifications, alterations or improvements to or within the Leased
Premises.  Subject to the immediately foregoing sentence, if Landlord shall, at
any time during the Lease Term, be required by any governmental authority to
make any modifications, alterations or improvements to the Building or the
Property, the cost incurred by Landlord in making such modifications,
alterations or improvements, including interest at a rate equal to the greater
of (a) 10%, or (b) the sum of that rate quoted by Wells Fargo Bank, N.T. & S.A.
from time to time as its prime rate, plus two percent (2%) (“Wells Prime Plus
Two”), shall be amortized by Landlord over the useful life of such
modifications, alterations or improvements, as determined in accordance with
generally accepted accounting principles, and the monthly amortized cost of such
modifications, alterations and improvements as so amortized shall be considered
a Property Maintenance Cost.

6.4          Liens.  Tenant shall keep the Property and every part thereof free
from any lien (except to the extent imposed as the result of Landlord’s actions
or omissions), and shall pay when due all bills arising out of any work
performed, materials furnished, or obligations incurred by Tenant, its agents,
employees or contractors relating to the Property. If any such claim of lien is
recorded against Tenant’s interest in this Lease, the Property or any part
thereof, Tenant shall bond against, discharge or otherwise cause such lien to be
entirely released within ten days after the same has been recorded. Tenant’s
failure to do so shall be conclusively deemed a material default under the terms
of this Lease.

6.5          Existing Alterations and Installations.  Landlord agrees that, upon
expiration of the Master Lease and the Sublease (as such terms are defined in
Section 14.3 hereof), Landlord will not require removal of or restoration with
respect to the following alterations or installations made by Tenant prior to
the Effective Date of this Lease, provided that such alterations or
installations were permitted or properly authorized under the terms of the
Master

-14-

--------------------------------------------------------------------------------


 

Lease and the Sublease:  (a) penetration of the exterior walls and roof of the
Building, (b) other physical alterations to any part of the Leased Premises or
the Building, and (c) installation activities with respect to antennas or other
equipment (including, without limitation, the chiller, the air compressor and
the three (3) 40’ storage containers).  The provisions of this Section 6.5 shall
not in any way limit Tenant’s removal and restoration obligations set forth in
Section 2.6 hereof.


ARTICLE 7

ASSIGNMENT AND SUBLETTING BY TENANT

7.1          By Tenant.  Tenant shall not sublet the Leased Premises or any
portion thereof or assign its interest in this Lease, whether voluntarily or by
operation of law, without Landlord’s prior written consent which shall not be
unreasonably withheld. Any attempted subletting or assignment without Landlord’s
prior written consent, at Landlord’s election, shall constitute a default by
Tenant under the terms of this Lease. The acceptance of rent by Landlord from
any person or entity other than Tenant, or the acceptance of rent by Landlord
from Tenant with knowledge of a violation of the provisions of this paragraph,
shall not be deemed to be a waiver by Landlord of any provision of this Article
or this Lease or to be a consent to any subletting by Tenant or any assignment
of Tenant’s interest in this Lease. Without limiting the circumstances in which
it may be reasonable for Landlord to withhold its consent to an assignment or
subletting, Landlord and Tenant acknowledge that it shall be reasonable for
Landlord to withhold its consent in the following instances:


(A)   THE PROPOSED ASSIGNEE OR SUBLESSEE IS A GOVERNMENTAL AGENCY;


(B)   IN LANDLORD’S REASONABLE JUDGMENT, THE USE OF THE LEASED PREMISES BY THE
PROPOSED ASSIGNEE OR SUBLESSEE WOULD INVOLVE OCCUPANCY BY OTHER THAN PRIMARILY
GENERAL OFFICE OR SOFTWARE ENGINEERING PERSONNEL, WOULD ENTAIL ANY ALTERATIONS
WHICH WOULD LESSEN THE VALUE OF THE LEASEHOLD IMPROVEMENTS IN THE LEASED
PREMISES, OR WOULD REQUIRE INCREASED SERVICES BY LANDLORD;


(C)   IN LANDLORD’S REASONABLE JUDGMENT, THE FINANCIAL WORTH OF THE PROPOSED
ASSIGNEE IS LESS THAN THAT OF TENANT OR DOES NOT MEET THE CREDIT STANDARDS
APPLIED BY LANDLORD;


(D)   THE PROPOSED ASSIGNEE OR SUBLESSEE (OR ANY OF ITS AFFILIATES) HAS BEEN IN
MATERIAL DEFAULT UNDER A LEASE, HAS BEEN IN LITIGATION WITH A PREVIOUS LANDLORD,
OR IN THE TEN YEARS PRIOR TO THE ASSIGNMENT OR SUBLEASE HAS FILED FOR BANKRUPTCY
PROTECTION, HAS BEEN THE SUBJECT OF AN INVOLUNTARY BANKRUPTCY, OR HAS BEEN
ADJUDGED INSOLVENT;


(E)   LANDLORD HAS EXPERIENCED A PREVIOUS DEFAULT BY OR IS IN LITIGATION WITH
THE PROPOSED ASSIGNEE OR SUBLESSEE;


(F)    IN LANDLORD’S REASONABLE JUDGMENT, THE LEASED PREMISES, OR THE RELEVANT
PART THEREOF, WILL BE USED IN A MANNER THAT WILL VIOLATE ANY NEGATIVE COVENANT
AS TO USE CONTAINED IN THIS LEASE;


(G)   THE USE OF THE LEASED PREMISES BY THE PROPOSED ASSIGNEE OR SUBLESSEE WILL
VIOLATE ANY APPLICABLE LAW, ORDINANCE OR REGULATION;


(H)   THE PROPOSED ASSIGNEE OR SUBLESSEE IS, AS OF THE DATE OF THIS LEASE, A
TENANT IN ANY PROPERTY OWNED BY LANDLORD OR ITS AFFILIATES LOCATED IN THE CITY
OF SUNNYVALE, CALIFORNIA;


(I)    THE PROPOSED ASSIGNMENT OR SUBLEASE FAILS TO INCLUDE ALL OF THE TERMS AND
PROVISIONS REQUIRED TO BE INCLUDED THEREIN PURSUANT TO THIS ARTICLE 7;


(J)    TENANT IS IN DEFAULT BEYOND ALL APPLICABLE NOTICE AND CURE PERIODS OF ANY
OBLIGATION OF TENANT UNDER THIS LEASE, OR TENANT HAS DEFAULTED UNDER THIS LEASE
ON THREE OR MORE OCCASIONS DURING THE 12 MONTHS PRECEDING THE DATE THAT TENANT
SHALL REQUEST CONSENT; OR

-15-

--------------------------------------------------------------------------------


 


(K)   IN THE CASE OF A SUBLETTING OF LESS THAN THE ENTIRE LEASED PREMISES, IF
THE SUBLETTING WOULD RESULT IN THE DIVISION OF THE LEASED PREMISES INTO MORE
THAN TWO SUBPARCELS OR WOULD REQUIRE IMPROVEMENTS TO BE MADE OUTSIDE OF THE
LEASED PREMISES.

7.2          Affiliates.  Notwithstanding anything contained herein to the
contrary regarding Landlord consent requirements, but otherwise subject to the
provisions of this Article 7, Tenant may sublet or assign to any Affiliate (as
hereinafter defined) without obtaining Landlord’s consent, provided that in the
event of a merger, if required by Landlord, the surviving entity provides an
express assumption of all obligations of Tenant under this Lease.  “Affiliate”
means an entity controlling, controlled by or under common control with Tenant,
as well as any entity into or with which Tenant is merged or otherwise
consolidated (but excluding any entity which purchases all or substantially all
of Tenant’s assets).

7.3          Landlord’s Election.  If Tenant shall desire to assign its interest
under the Lease or to sublet the Leased Premises, Tenant must first notify
Landlord, in writing, of its intent to so assign or sublet, at least thirty (30)
days in advance of the date it intends to so assign its interest in this Lease
or sublet the Leased Premises but not sooner than one hundred eighty days in
advance of such date, specifying in detail the terms of such proposed assignment
or subletting, including the name of the proposed assignee or sublessee, the
proposed assignee’s or sublessee’s intended use of the Leased Premises, current
financial statements (including a balance sheet, income statement and statement
of cash flow, all prepared in accordance with generally accepted accounting
principles) of such proposed assignee or sublessee, the form of documents to be
used in effectuating such assignment or subletting and such other information as
Landlord may reasonably request. Landlord shall have a period of ten (10)
business days following receipt of such notice and the required information
within which to do one of the following: (i) consent to such requested
assignment or subletting subject to Tenant’s compliance with the conditions set
forth in Paragraph 7.4 below, or (ii) refuse to so consent to such requested
assignment or subletting, provided that such consent shall not be unreasonably
refused. During such ten (10) business day period, Tenant covenants and agrees
to supply to Landlord, promptly upon request, all necessary or relevant
information which Landlord may reasonably request respecting such proposed
assignment or subletting and/or the proposed assignee or sublessee.

7.4          Conditions To Landlord’s Consent.  If Landlord elects to consent,
or shall have been ordered to so consent by a court of competent jurisdiction,
to such requested assignment or subletting, such consent shall be expressly
conditioned upon the occurrence of each of the conditions below set forth, and
any purported assignment or subletting made or ordered prior to the full and
complete satisfaction of each of the following conditions shall be void and, at
the election of Landlord, which election may be exercised at any time following
such a purported assignment or subletting but prior to the satisfaction of each
of the stated conditions, shall constitute a material default by Tenant under
this Lease until cured by satisfying in full each such condition by the assignee
or sublessee. The conditions are as follows:


(A)   LANDLORD HAVING APPROVED IN FORM AND SUBSTANCE THE ASSIGNMENT OR SUBLEASE
AGREEMENT AND ANY ANCILLARY DOCUMENTS, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD BY LANDLORD IF THE REQUIREMENTS OF THIS ARTICLE 7 ARE OTHERWISE
COMPLIED WITH.


(B)   EACH SUCH SUBLESSEE OR ASSIGNEE HAVING AGREED, IN WRITING SATISFACTORY TO
LANDLORD AND ITS COUNSEL AND FOR THE BENEFIT OF LANDLORD, TO ASSUME, TO BE BOUND
BY, AND TO PERFORM THE OBLIGATIONS OF THIS LEASE TO BE PERFORMED BY TENANT WHICH
RELATE TO SPACE BEING SUBLEASED OR ASSIGNED.


(C)   TENANT HAVING FULLY AND COMPLETELY PERFORMED ALL OF ITS OBLIGATIONS UNDER
THE TERMS OF THIS LEASE THROUGH AND INCLUDING THE DATE OF SUCH ASSIGNMENT OR
SUBLETTING.


(D)   TENANT HAVING REIMBURSED TO LANDLORD ALL REASONABLE COSTS AND REASONABLE
ATTORNEYS’ FEES INCURRED BY LANDLORD IN CONJUNCTION WITH THE PROCESSING AND
DOCUMENTATION OF ANY SUCH REQUESTED SUBLETTING OR ASSIGNMENT.


(E)   TENANT HAVING DELIVERED TO LANDLORD A COMPLETE AND FULLY-EXECUTED
DUPLICATE ORIGINAL OF SUCH SUBLEASE AGREEMENT OR ASSIGNMENT AGREEMENT (AS
APPLICABLE) AND ALL RELATED AGREEMENTS.

-16-

--------------------------------------------------------------------------------


 


(F)    TENANT HAVING PAID, OR HAVING AGREED IN WRITING TO PAY AS TO FUTURE
PAYMENTS, TO LANDLORD FIFTY PERCENT (50%) OF ALL ASSIGNMENT CONSIDERATION OR
EXCESS RENTALS TO BE PAID TO TENANT OR TO ANY OTHER ON TENANT’S BEHALF OR FOR
TENANT’S BENEFIT FOR SUCH ASSIGNMENT OR SUBLETTING AS FOLLOWS:

(I)            IF TENANT ASSIGNS ITS INTEREST UNDER THIS LEASE AND IF ALL OR A
PORTION OF THE CONSIDERATION FOR SUCH ASSIGNMENT IS TO BE PAID BY THE ASSIGNEE
AT THE TIME OF THE ASSIGNMENT, THAT TENANT SHALL HAVE PAID TO LANDLORD AND
LANDLORD SHALL HAVE RECEIVED AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE
ASSIGNMENT CONSIDERATION SO PAID OR TO BE PAID (WHICHEVER IS THE GREATER) AT THE
TIME OF THE ASSIGNMENT BY THE ASSIGNEE; OR

(II)           IF TENANT ASSIGNS ITS INTEREST UNDER THIS LEASE AND IF TENANT IS
TO RECEIVE ALL OR A PORTION OF THE CONSIDERATION FOR SUCH ASSIGNMENT IN FUTURE
INSTALLMENTS, THAT TENANT AND TENANT’S ASSIGNEE SHALL HAVE ENTERED INTO A
WRITTEN AGREEMENT WITH AND FOR THE BENEFIT OF LANDLORD SATISFACTORY TO LANDLORD
AND ITS COUNSEL WHEREBY TENANT AND TENANT’S ASSIGNEE JOINTLY AGREE TO PAY TO
LANDLORD AN AMOUNT EQUAL TO FIFTY PERCENT (50%) OF ALL SUCH FUTURE ASSIGNMENT
CONSIDERATION INSTALLMENTS TO BE PAID BY SUCH ASSIGNEE AS AND WHEN SUCH
ASSIGNMENT CONSIDERATION IS SO PAID.

(III)         IF TENANT SUBLEASES THE LEASED PREMISES, THAT TENANT AND TENANT’S
SUBLESSEE SHALL HAVE ENTERED INTO A WRITTEN AGREEMENT WITH AND FOR THE BENEFIT
OF LANDLORD SATISFACTORY TO LANDLORD AND ITS COUNSEL WHEREBY TENANT AND TENANT’S
SUBLESSEE JOINTLY AGREE TO PAY TO LANDLORD FIFTY PERCENT (50%) OF ALL EXCESS
RENTALS TO BE PAID BY SUCH SUBLESSEE AS AND WHEN SUCH EXCESS RENTALS ARE SO
PAID.

7.5          Assignment Consideration And Excess Rentals Defined.  For purposes
of this Article, including any amendment to this Article by way of addendum or
other writing, the term “assignment consideration” shall mean all consideration
to be paid by the assignee to Tenant or to any other party on Tenant’s behalf or
for Tenant’s benefit as consideration for such assignment, after deduction for
any commissions paid by Tenant, the unamortized balance of any tenant
improvements paid for by Tenant in connection with such assignment, and
attorneys’s fees and other consultants’ fees reasonably and actually incurred by
Tenant in connection with such assignment (provided that such attorneys’ fees
and other consultants’ fees shall not exceed $5,000 in the aggregate), and the
term “excess rentals” shall mean all consideration to be paid by the sublessee
to Tenant or to any other party on Tenant’s behalf or for Tenant’s benefit for
the sublease of the Leased Premises in excess of the rent due to Landlord under
the terms of this Lease for the same period, after deduction for any commissions
paid by Tenant, the unamortized balance of any tenant improvements paid for by
Tenant in connection with such sublease, and attorneys’s fees and other
consultants’ fees reasonably and actually incurred by Tenant in connection with
such sublease (provided that such attorneys’ fees and other consultants’ fees
shall not exceed $5,000 in the aggregate). Tenant agrees that the portion of any
assignment consideration and/or excess rentals arising from any assignment or
subletting by Tenant which is to be paid to Landlord pursuant to this Article
now is and shall then be the property of Landlord and not the property of
Tenant.  If the assignment or sublease is made on a full-service, gross basis,
then for purposes of calculating the assignment consideration or excess rent the
full-service, gross rent amount shall be converted to a net rent amount.

7.6          Payments.  All payments required by this Article to be made to
Landlord shall be made in cash in full as and when they become due. At the time
Tenant, Tenant’s assignee or sublessee makes each such payment to Landlord,
Tenant or Tenant’s assignee or sublessee, as the case may be, shall deliver to
Landlord an itemized statement in reasonable detail showing the method by which
the amount due Landlord was calculated and certified by the party making such
payment as true and correct.

7.7          Good Faith.  The rights granted to Tenant by this Article are
granted in consideration of Tenant’s express covenant that all pertinent
allocations which are made by Tenant between the rental value of the Leased
Premises and the value of any of Tenant’s personal property which may be
conveyed or leased generally concurrently with and which may reasonably be
considered a part of the same transaction as the permitted assignment or
subletting shall be made fairly, honestly and in good faith. If Tenant shall
breach this covenant, Landlord may immediately declare Tenant to be in default
under the terms of this Lease and terminate this Lease and/or exercise any other
rights and remedies Landlord would have under the terms of this Lease in the
case of a material default by Tenant under this Lease.

7.8          Effect Of Landlord’s Consent.  No subletting or assignment, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay rent and to perform all of the other obligations to be
performed

-17-

--------------------------------------------------------------------------------


 

by Tenant hereunder. Consent by Landlord to one or more assignments of Tenant’s
interest in this Lease or to one or more sublettings of the Leased Premises
shall not be deemed to be a consent to any subsequent assignment or subletting.
If Landlord shall have been ordered by a court of competent jurisdiction to
consent to a requested assignment or subletting, or such an assignment or
subletting shall have been ordered by a court of competent jurisdiction over the
objection of Landlord, such assignment or subletting shall not be binding
between the assignee (or sublessee) and Landlord until such time as all
conditions set forth in Paragraph 7.4 above have been fully satisfied (to the
extent not then satisfied) by the assignee or sublessee, including, without
limitation, the payment to Landlord of all agreed assignment considerations
and/or excess rentals then due Landlord.

7.9          Options Personal.  If Landlord consents to an assignment or
subletting hereunder and this Lease contains any renewal options, expansion
options, rights of first refusal, rights of first negotiation or any other
rights or options pertaining to additional space in the Building or the
Property, such rights and/or options shall not run to the assignee or subtenant,
it being agreed by the parties hereto that any such rights and options are
personal to the original Tenant named herein and may not be transferred.

7.10        Tenant’s Remedies.  Notwithstanding any contrary provision of law,
including California Civil Code section 1995.310, Tenant shall have no right,
and Tenant hereby waives and relinquishes any right, to cancel or terminate this
Lease in the event Landlord is determined to have unreasonably withheld or
delayed its consent to a proposed Transfer.


ARTICLE 8

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

8.1          Limitation On Landlord’s Liability And Release.  Landlord shall not
be liable to Tenant for, and Tenant hereby releases Landlord and its partners,
principals, members, officers, agents, employees, lenders, attorneys, and
consultants from, any and all liability, whether in contract, tort or on any
other basis, for any injury to or any damage sustained by Tenant, Tenant’s
agents, employees, contractors or invitees, any damage to Tenant’s property, or
any loss to Tenant’s business, loss of Tenant’s profits or other financial loss
of Tenant resulting from or attributable to the condition of, the management of,
the repair or maintenance of, the protection of, the supply of services or
utilities to, the damage in or destruction of the Leased Premises, the Building,
the Property or the Outside Areas, including without limitation (i) the failure,
interruption, rationing or other curtailment or cessation in the supply of
electricity, water, gas or other utility service to the Property, the Building
or the Leased Premises; (ii) the vandalism or forcible entry into the Building
or the Leased Premises; (iii) the penetration of water into or onto any portion
of the Leased Premises; (iv) the failure to provide security and/or adequate
lighting in or about the Property, the Building or the Leased Premises, (v) the
existence of any design or construction defects within the Property, the
Building or the Leased Premises; (vi) the failure of any mechanical systems to
function properly (such as the HVAC systems); (vii) the blockage of access to
any portion of the Property, the Building or the Leased Premises, except that
Tenant does not so release Landlord from such liability to the extent such
damage was proximately caused by Landlord’s negligence, willful misconduct, or
Landlord’s failure to perform an obligation expressly undertaken pursuant to
this Lease after a reasonable period of time shall have lapsed following receipt
of written notice from Tenant to so perform such obligation. In this regard,
Tenant acknowledges that it is fully apprised of the provisions of Law relating
to releases, and particularly to those provisions contained in Section 1542 of
the California Civil Code which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
paragraph is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.

-18-

--------------------------------------------------------------------------------


 

8.2          Tenant’s Indemnification Of Landlord.  Tenant shall defend with
competent counsel satisfactory to Landlord any claims made or legal actions
filed or threatened against Landlord with respect to the violation of any Law,
or the death, bodily injury, personal injury, property damage, or interference
with contractual or property rights suffered by any third party occurring within
the Leased Premises or resulting from Tenant’s use or occupancy of the Leased
Premises, the Building or the Outside Areas, or resulting from Tenant’s
activities in or about the Leased Premises, the Building, the Outside Areas or
the Property, and Tenant shall indemnify and hold Landlord, Landlord’s partners,
principals, members, employees, agents and contractors harmless from any loss
liability, penalties, or expense whatsoever (including any loss attributable to
vacant space which otherwise would have been leased, but for such activities)
resulting therefrom, except to the extent proximately caused by the negligence
or willful misconduct of Landlord. This indemnity agreement shall survive the
expiration of this Lease.


ARTICLE 9

INSURANCE

9.1          Tenant’s Insurance.  Tenant shall maintain insurance complying with
all of the following:


(A)   TENANT SHALL PROCURE, PAY FOR AND KEEP IN FULL FORCE AND EFFECT, AT ALL
TIMES DURING THE LEASE TERM, THE FOLLOWING:

(I)            COMMERCIAL GENERAL LIABILITY INSURANCE INSURING TENANT AGAINST
LIABILITY FOR PERSONAL INJURY, BODILY INJURY, DEATH AND DAMAGE TO PROPERTY
OCCURRING WITHIN THE LEASED PREMISES, OR RESULTING FROM TENANT’S USE OR
OCCUPANCY OF THE LEASED PREMISES, THE BUILDING, THE OUTSIDE AREAS OR THE
PROPERTY, OR RESULTING FROM TENANT’S ACTIVITIES IN OR ABOUT THE LEASED PREMISES
OR THE PROPERTY, WITH COVERAGE IN AN AMOUNT EQUAL TO TENANT’S REQUIRED LIABILITY
COVERAGE (AS SET FORTH IN ARTICLE 1), WHICH INSURANCE SHALL CONTAIN A “BROAD
FORM LIABILITY” ENDORSEMENT INSURING TENANT’S PERFORMANCE OF TENANT’S
OBLIGATIONS TO INDEMNIFY LANDLORD AS CONTAINED IN THIS LEASE.

(II)           FIRE AND PROPERTY DAMAGE INSURANCE IN SO-CALLED “FIRE AND
EXTENDED COVERAGE” FORM INSURING TENANT AGAINST LOSS FROM PHYSICAL DAMAGE TO
TENANT’S PERSONAL PROPERTY, INVENTORY, TRADE FIXTURES AND IMPROVEMENTS WITHIN
THE LEASED PREMISES WITH COVERAGE FOR THE FULL ACTUAL REPLACEMENT COST THEREOF;

(III)         PRODUCT LIABILITY INSURANCE (INCLUDING, WITHOUT LIMITATION, IF
FOOD AND/OR BEVERAGES ARE DISTRIBUTED, SOLD AND/OR CONSUMED WITHIN THE LEASED
PREMISES, TO THE EXTENT OBTAINABLE, COVERAGE FOR LIABILITY ARISING OUT OF THE
DISTRIBUTION, SALE, USE OR CONSUMPTION OF FOOD AND/OR BEVERAGES (INCLUDING
ALCOHOLIC BEVERAGES, IF APPLICABLE) AT THE LEASED PREMISES FOR NOT LESS THAN
TENANT’S REQUIRED LIABILITY COVERAGE (AS SET FORTH IN ARTICLE 1);

(IV)          WORKERS’ COMPENSATION INSURANCE AND ANY OTHER EMPLOYEE BENEFIT
INSURANCE SUFFICIENT TO COMPLY WITH ALL LAWS; AND

(V)            WITH RESPECT TO MAKING OF ALTERATIONS OR THE CONSTRUCTION OF
IMPROVEMENTS OR THE LIKE UNDERTAKEN BY TENANT, CONTINGENT LIABILITY AND
BUILDER’S RISK INSURANCE, IN AN AMOUNT AND WITH COVERAGE REASONABLY SATISFACTORY
TO LANDLORD.


(B)   EACH POLICY OF LIABILITY INSURANCE REQUIRED TO BE CARRIED BY TENANT
PURSUANT TO THIS PARAGRAPH OR ACTUALLY CARRIED BY TENANT WITH RESPECT TO THE
LEASED PREMISES OR THE PROPERTY: (I) SHALL, EXCEPT WITH RESPECT TO INSURANCE
REQUIRED BY SUBPARAGRAPH (A)(IV) ABOVE, NAME LANDLORD, AND SUCH OTHERS AS ARE
DESIGNATED BY LANDLORD, AS ADDITIONAL INSUREDS; (II) SHALL BE PRIMARY INSURANCE
PROVIDING THAT THE INSURER SHALL BE LIABLE FOR THE FULL AMOUNT OF THE LOSS, UP
TO AND INCLUDING THE TOTAL AMOUNT OF LIABILITY SET FORTH IN THE DECLARATION OF
COVERAGE, WITHOUT THE RIGHT OF CONTRIBUTION FROM OR PRIOR PAYMENT BY ANY OTHER
INSURANCE COVERAGE OF LANDLORD; (III) SHALL BE IN A FORM SATISFACTORY TO
LANDLORD; (IV) SHALL BE CARRIED WITH COMPANIES REASONABLY ACCEPTABLE TO LANDLORD
WITH BEST’S RATINGS OF AT LEAST A AND XI; (V) SHALL PROVIDE THAT SUCH POLICY
SHALL NOT BE SUBJECT TO CANCELLATION, LAPSE OR CHANGE EXCEPT AFTER AT LEAST TEN
DAYS PRIOR WRITTEN NOTICE TO LANDLORD IN THE EVENT OF NON-PAYMENT OF PREMIUMS
AND IN ALL OTHER CASES AT LEAST THIRTY DAYS PRIOR WRITTEN NOTICE TO LANDLORD,
AND (VI) SHALL CONTAIN A SO-CALLED “SEVERABILITY” OR “CROSS LIABILITY”

-19-

--------------------------------------------------------------------------------


 


ENDORSEMENT. EACH POLICY OF PROPERTY INSURANCE MAINTAINED BY TENANT WITH RESPECT
TO THE LEASED PREMISES OR THE PROPERTY OR ANY PROPERTY THEREIN (I) SHALL PROVIDE
THAT SUCH POLICY SHALL NOT BE SUBJECT TO CANCELLATION, LAPSE OR CHANGE EXCEPT
AFTER AT LEAST THIRTY DAYS PRIOR WRITTEN NOTICE TO LANDLORD AND (II) SHALL
CONTAIN A WAIVER AND/OR A PERMISSION TO WAIVE BY THE INSURER OF ANY RIGHT OF
SUBROGATION AGAINST LANDLORD, ITS PARTNERS, PRINCIPALS, MEMBERS, OFFICERS,
EMPLOYEES, AGENTS AND CONTRACTORS, WHICH MIGHT ARISE BY REASON OF ANY PAYMENT
UNDER SUCH POLICY OR BY REASON OF ANY ACT OR OMISSION OF LANDLORD, ITS PARTNERS,
PRINCIPALS, MEMBERS, OFFICERS, EMPLOYEES, AGENTS AND CONTRACTORS.


(C)   PRIOR TO THE TIME TENANT OR ANY OF ITS CONTRACTORS ENTERS THE LEASED
PREMISES, TENANT SHALL DELIVER TO LANDLORD, WITH RESPECT TO EACH POLICY OF
INSURANCE REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THIS ARTICLE, A COPY OF
SUCH POLICY (APPROPRIATELY AUTHENTICATED BY THE INSURER AS HAVING BEEN ISSUED,
PREMIUM PAID) OR A CERTIFICATE OF THE INSURER CERTIFYING IN FORM SATISFACTORY TO
LANDLORD THAT A POLICY HAS BEEN ISSUED, PREMIUM PAID, PROVIDING THE COVERAGE
REQUIRED BY THIS PARAGRAPH AND CONTAINING THE PROVISIONS SPECIFIED HEREIN. WITH
RESPECT TO EACH RENEWAL OR REPLACEMENT OF ANY SUCH INSURANCE, THE REQUIREMENTS
OF THIS PARAGRAPH MUST BE COMPLIED WITH NOT LESS THAN THIRTY DAYS PRIOR TO THE
EXPIRATION OR CANCELLATION OF THE POLICIES BEING RENEWED OR REPLACED. LANDLORD
MAY, AT ANY TIME AND FROM TIME TO TIME, INSPECT AND/OR COPY ANY AND ALL
INSURANCE POLICIES REQUIRED TO BE CARRIED BY TENANT PURSUANT TO THIS ARTICLE. IF
LANDLORD’S LENDER, INSURANCE BROKER, ADVISOR OR COUNSEL REASONABLY DETERMINES AT
ANY TIME THAT THE AMOUNT OF COVERAGE SET FORTH IN PARAGRAPH 9.1(A) FOR ANY
POLICY OF INSURANCE TENANT IS REQUIRED TO CARRY PURSUANT TO THIS ARTICLE IS NOT
ADEQUATE, THEN TENANT SHALL INCREASE THE AMOUNT OF COVERAGE FOR SUCH INSURANCE
TO SUCH GREATER AMOUNT AS LANDLORD’S LENDER, INSURANCE BROKER, ADVISOR OR
COUNSEL REASONABLY DEEMS ADEQUATE.

9.2          Landlord’s Insurance.  With respect to insurance maintained by
Landlord:


(A)   LANDLORD SHALL MAINTAIN, AS THE MINIMUM COVERAGE REQUIRED OF IT BY THIS
LEASE, FIRE AND PROPERTY DAMAGE INSURANCE IN SO-CALLED “FIRE AND EXTENDED
COVERAGE” FORM INSURING LANDLORD (AND SUCH OTHERS AS LANDLORD MAY DESIGNATE)
AGAINST LOSS FROM PHYSICAL DAMAGE TO THE BUILDING WITH COVERAGE OF NOT LESS THAN
ONE HUNDRED PERCENT (100%) OF THE FULL ACTUAL REPLACEMENT COST THEREOF AND
AGAINST LOSS OF RENTS FOR A PERIOD OF NOT LESS THAN SIX MONTHS. SUCH FIRE AND
PROPERTY DAMAGE INSURANCE, AT LANDLORD’S ELECTION BUT WITHOUT ANY REQUIREMENTS
ON LANDLORD’S BEHALF TO DO SO, (I) MAY BE WRITTEN IN SO-CALLED “ALL RISK” FORM,
EXCLUDING ONLY THOSE PERILS COMMONLY EXCLUDED FROM SUCH COVERAGE BY LANDLORD’S
THEN PROPERTY DAMAGE INSURER; (II) MAY PROVIDE COVERAGE FOR PHYSICAL DAMAGE TO
THE IMPROVEMENTS SO INSURED FOR UP TO THE ENTIRE FULL ACTUAL REPLACEMENT COST
THEREOF; (III) MAY BE ENDORSED TO COVER LOSS OR DAMAGE CAUSED BY ANY ADDITIONAL
PERILS AGAINST WHICH LANDLORD MAY ELECT TO INSURE, INCLUDING EARTHQUAKE AND/OR
FLOOD; AND/OR (IV) MAY PROVIDE COVERAGE FOR LOSS OF RENTS FOR A PERIOD OF UP TO
TWELVE MONTHS. LANDLORD SHALL NOT BE REQUIRED TO CAUSE SUCH INSURANCE TO COVER
ANY OF TENANT’S PERSONAL PROPERTY, INVENTORY, AND TRADE FIXTURES, OR ANY
MODIFICATIONS, ALTERATIONS OR IMPROVEMENTS MADE OR CONSTRUCTED BY TENANT TO OR
WITHIN THE LEASED PREMISES. LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN SUCH INSURANCE AT COMPETITIVE RATES.


(B)   LANDLORD SHALL MAINTAIN COMMERCIAL GENERAL LIABILITY INSURANCE INSURING
LANDLORD (AND SUCH OTHERS AS ARE DESIGNATED BY LANDLORD) AGAINST LIABILITY FOR
PERSONAL INJURY, BODILY INJURY, DEATH, AND DAMAGE TO PROPERTY OCCURRING IN, ON
OR ABOUT, OR RESULTING FROM THE USE OR OCCUPANCY OF THE PROPERTY, OR ANY PORTION
THEREOF, WITH COMBINED SINGLE LIMIT COVERAGE OF AT LEAST THREE MILLION DOLLARS
($3,000,000). LANDLORD MAY CARRY SUCH GREATER COVERAGE AS LANDLORD OR LANDLORD’S
LENDER, INSURANCE BROKER, ADVISOR OR COUNSEL MAY FROM TIME TO TIME DETERMINE IS
REASONABLY NECESSARY FOR THE ADEQUATE PROTECTION OF LANDLORD AND THE PROPERTY.


(C)   LANDLORD MAY MAINTAIN ANY OTHER INSURANCE WHICH IN THE OPINION OF ITS
INSURANCE BROKER, ADVISOR OR LEGAL COUNSEL IS PRUDENT IN CARRY UNDER THE GIVEN
CIRCUMSTANCES, PROVIDED SUCH INSURANCE IS COMMONLY CARRIED BY OWNERS OF PROPERTY
SIMILARLY SITUATED AND OPERATING UNDER SIMILAR CIRCUMSTANCES.

9.3          Mutual Waiver Of Subrogation.  Landlord hereby releases Tenant, and
Tenant hereby releases Landlord and its respective partners, principals,
members, officers, agents, employees and servants, from any and all liability
for loss, damage or injury to the property of the other in or about the Leased
Premises or the Property which is caused by or results from a peril or event or
happening which is covered by insurance actually carried and in force at the
time of the loss by the party sustaining such loss; provided, however, that such
waiver shall be effective only to the extent permitted by the insurance covering
such loss and to the extent such insurance is not prejudiced thereby.

-20-

--------------------------------------------------------------------------------


 


ARTICLE 10

DAMAGE TO LEASED PREMISES

10.1        Landlord’s Duty To Restore.  If the Leased Premises, the Building or
the Outside Area are damaged by any peril after the Lease Commencement Date,
Landlord shall restore the same, as and when required by this paragraph, unless
this Lease is terminated by Landlord pursuant to Paragraph 10.3 or by Tenant
pursuant to Paragraph 10.4. If this Lease is not so terminated, then upon the
issuance of all necessary governmental permits, Landlord shall commence and
diligently prosecute to completion the restoration of the Leased Premises, the
Building or the Outside Area, as the case may be, to the extent then allowed by
law, to substantially the same condition in which it existed as of the Lease
Commencement Date. Landlord’s obligation to restore shall be limited to actual
receipt of insurance proceeds and to the improvements constructed by Landlord.
Landlord shall have no obligation to restore any Improvements made by Tenant to
the Leased Premises or any of Tenant’s personal property, inventory or trade
fixtures. Upon completion of the restoration by Landlord, Tenant shall forthwith
replace or fully repair all of Tenant’s personal property, inventory, trade
fixtures and other improvements constructed by Tenant to like or similar
conditions as existed at the time immediately prior to such damage or
destruction.

10.2        Insurance Proceeds.  All insurance proceeds available from the fire
and property damage insurance carried by Landlord shall be paid to and become
the property of Landlord. If this Lease is terminated pursuant to either
Paragraph 10.3 or 10.4, all insurance proceeds available from insurance carried
by Tenant which cover loss of property that is Landlord’s property or would
become Landlord’s property on termination of this Lease shall be paid to and
become the property of Landlord, and the remainder of such proceeds shall be
paid to and become the property of Tenant. If this Lease is not terminated
pursuant to either Paragraph 10.3 or 10.4, all insurance proceeds available from
insurance carried by Tenant which cover loss to property that is Landlord’s
property shall be paid to and become the property of Landlord, and all proceeds
available from such insurance which cover loss to property which would only
become the property of Landlord upon the termination of this Lease shall be paid
to and remain the property of Tenant. The determination of Landlord’s property
and Tenant’s property shall be made pursuant to Paragraph 6.2.

10.3        Landlord’s Right To Terminate.  Landlord shall have the option to
terminate this Lease in the event any of the following occurs, which option may
be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:


(A)   THE BUILDING IS DAMAGED BY ANY PERIL COVERED BY VALID AND COLLECTIBLE
INSURANCE ACTUALLY CARRIED BY LANDLORD AND IN FORCE AT THE TIME OF SUCH DAMAGE
OR DESTRUCTION (AN “INSURED PERIL”) TO SUCH AN EXTENT THAT THE ESTIMATED COST TO
RESTORE THE BUILDING EXCEEDS THE LESSER OF (I) THE INSURANCE PROCEEDS AVAILABLE
FROM INSURANCE ACTUALLY CARRIED BY LANDLORD, PLUS THE DEDUCTIBLE AMOUNT
SPECIFIED IN SUCH INSURANCE POLICY, OR (II) FIFTY PERCENT OF THE THEN ACTUAL
REPLACEMENT COST THEREOF;


(B)   THE BUILDING IS DAMAGED BY AN UNINSURED PERIL, WHICH PERIL LANDLORD WAS
NOT REQUIRED TO INSURE AGAINST PURSUANT TO THE PROVISIONS OF ARTICLE 9 OF THIS
LEASE.


(C)   THE BUILDING IS DAMAGED BY ANY PERIL AND, BECAUSE OF THE LAWS THEN IN
FORCE, THE BUILDING (I) CANNOT BE RESTORED AT REASONABLE COST OR (II) IF
RESTORED, CANNOT BE USED FOR THE SAME USE BEING MADE THEREOF BEFORE SUCH DAMAGE.

10.4        Tenant’s Right To Terminate.  If the Leased Premises, the Building
or the Outside Area are damaged by any peril and Landlord does not elect to
terminate this Lease or is not entitled to terminate this Lease pursuant to this
Article, then as soon as reasonably practicable, Landlord shall furnish Tenant
with the written opinion of Landlord’s architect or construction consultant as
to when the restoration work required of Landlord may be complete. Tenant shall
have the option to terminate this Lease in the event any of the following
occurs, which option may be exercised only by delivery to Landlord of a written
notice of election to terminate within seven days after Tenant receives from
Landlord the estimate of the time needed to complete such restoration:

-21-

--------------------------------------------------------------------------------


 


(A)   IF THE TIME ESTIMATED TO SUBSTANTIALLY COMPLETE THE RESTORATION EXCEEDS
ONE HUNDRED TWENTY (120) DAYS FROM AND AFTER THE DATE THE ARCHITECT’S OR
CONSTRUCTION CONSULTANT’S WRITTEN OPINION IS DELIVERED; OR


(B)   IF THE DAMAGE OCCURRED WITHIN TWELVE MONTHS OF THE LAST DAY OF THE LEASE
TERM AND THE TIME ESTIMATED TO SUBSTANTIALLY COMPLETE THE RESTORATION EXCEEDS
ONE HUNDRED TWENTY (120) DAYS FROM AND AFTER THE DATE SUCH RESTORATION IS
COMMENCED.

10.5        Tenant’s Waiver.  Landlord and Tenant agree that the provisions of
Paragraph 10.4 above, captioned “Tenant’s Right To Terminate”, are intended to
supersede and replace the provisions contained in California Civil Code,
Section 1932, Subdivision 2, and California Civil Code, Section 1934, and
accordingly, Tenant hereby waives the provisions of such Civil Code Sections and
the provisions of any successor Civil Code Sections or similar laws hereinafter
enacted.

10.6        Abatement Of Rent.  In the event of damage to the Leased Premises
which does not result in the termination of this Lease, the Base Monthly Rent
(and any Additional Rent) shall be temporarily abated starting on the date of
such event of damage in proportion to the degree to which Tenant’s use of the
Leased Premises is impaired by such damage.


ARTICLE 11

CONDEMNATION

11.1        Tenant’s Right To Terminate.  Except as otherwise provided in
Paragraph 11.4 below regarding temporary takings, Tenant shall have the option
to terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, or (ii) twenty-five percent (25%) or more of the rentable
area Leased Premises is taken and the part of the Leased Premises that remains
cannot, within a reasonable period of time, be made reasonably suitable for the
continued operation of Tenant’s business. Tenant must exercise such option
within a reasonable period of time, to be effective on the later to occur of
(i) the date that possession of that portion of the Leased Premises that is
condemned is taken by the condemnor or (ii) the date Tenant vacated the Leased
Premises.

11.2        Landlord’s Right To Terminate.  Except as otherwise provided in
Paragraph 11.4 below regarding temporary takings, Landlord shall have the option
to terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, (ii) twenty-five percent (25%) or more of the Leased Premises
is taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of Tenant’s business, or (iii) because of the laws then in force, the
Leased Premises may not be used for the same use being made before such taking,
whether or not restored as required by Paragraph 11.3 below. Any such option to
terminate by Landlord must be exercised within a reasonable period of time, to
be effective as of the date possession is taken by the condemnor.

11.3        Restoration.  If any part of the Leased Premises or the Building is
taken and this Lease is not terminated, then Landlord shall, to the extent not
prohibited by laws then in force, make reasonable commercial efforts to repair
any damage occasioned thereby to the remainder thereof to a condition reasonably
suitable for Tenant’s continued operations and otherwise, to the extent
practicable, in the manner and to the extent provided in Paragraph 10.1.

11.4        Temporary Taking.  If a portion of the Leased Premises is
temporarily taken for a period of one year or less and such period does not
extend beyond the Lease Expiration Date, this Lease shall remain in effect. If
any portion of the Leased Premises is temporarily taken for a period which
exceeds one year or which extends beyond the Lease Expiration Date, then the
rights of Landlord and Tenant shall be determined in accordance with
Paragraphs 11.1 and 11.2 above.

11.5        Division Of Condemnation Award.  Any award made for any taking of
the Property, the Building, or the Leased Premises, or any portion thereof,
shall belong to and be paid to Landlord, and Tenant hereby assigns to Landlord
all of its right, title and interest in any such award; provided, however, that
Tenant shall be entitled to receive any portion of the award that is made
specifically (i) for the taking of personal property, inventory or trade

-22-

--------------------------------------------------------------------------------


 

fixtures belonging to Tenant, (ii) for the interruption of Tenant’s business or
its moving costs, or (iii) for the value of any leasehold improvements installed
and paid for by Tenant. The rights of Landlord and Tenant regarding any
condemnation shall be determined as provided in this Article, and each party
hereby waives the provisions of Section 1265.130 of the California Code of Civil
Procedure, and the provisions of any similar law hereinafter enacted, allowing
either party to petition the Supreme Court to terminate this Lease and/or
otherwise allocate condemnation awards between Landlord and Tenant in the event
of a taking of the Leased Premises.

11.6        Abatement Of Rent.  In the event of a taking of the Leased Premises
which does not result in a termination of this Lease (other than a temporary
taking), then, as of the date possession is taken by the condemning authority,
the Base Monthly Rent shall be reduced in the same proportion that the area of
that part of the Leased Premises so taken (less any addition to the area of the
Leased Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.

11.7        Taking Defined.  The term “taking” or “taken” as used in this
Article 11 shall mean any transfer or conveyance of all or any portion of the
Property to a public or quasi-public agency or other entity having the power of
eminent domain pursuant to or as a result of the exercise of such power by such
an agency, including any inverse condemnation and/or any sale or transfer by
Landlord of all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.


ARTICLE 12

DEFAULT AND REMEDIES

12.1        Events Of Tenant’s Default.  Tenant shall be in default of its
obligations under this Lease if any of the following events (“Events of
Default”) occur:


(A)   TENANT SHALL HAVE FAILED TO PAY BASE MONTHLY RENT OR ANY REGULARLY
SCHEDULED ADDITIONAL RENT WHEN DUE AND SUCH FAILURE CONTINUES FOR MORE THAN
THREE (3) DAYS AFTER LANDLORD GIVES WRITTEN NOTICE THEREOF TO TENANT; PROVIDED,
HOWEVER, THAT AFTER THE SECOND SUCH FAILURE IN A CALENDAR YEAR, ONLY THE PASSAGE
OF TIME, BUT NO FURTHER NOTICE, SHALL BE REQUIRED TO ESTABLISH AN EVENT OF
DEFAULT IN THE SAME CALENDAR YEAR; OR


(B)   TENANT SHALL HAVE FAILED TO PAY ANY OTHER ADDITIONAL RENT OR OTHER AMOUNT
OF MONEY OR CHARGE PAYABLE BY TENANT HEREUNDER AS AND WHEN SUCH ADDITIONAL RENT
OR AMOUNT OR CHARGE BECOMES DUE AND PAYABLE AND SUCH FAILURE CONTINUES FOR MORE
THAN TEN (10) DAYS AFTER LANDLORD GIVES WRITTEN NOTICE THEREOF TO TENANT;
PROVIDED, HOWEVER, THAT AFTER THE SECOND SUCH FAILURE IN A CALENDAR YEAR, ONLY
THE PASSAGE OF TIME, BUT NO FURTHER NOTICE, SHALL BE REQUIRED TO ESTABLISH AN
EVENT OF DEFAULT IN THE SAME CALENDAR YEAR; OR


(C)   TENANT SHALL HAVE FAILED TO PERFORM ANY TERM, COVENANT OR CONDITION OF
THIS LEASE (EXCEPT THOSE REQUIRING THE PAYMENT OF BASE MONTHLY RENT OR
ADDITIONAL RENT, WHICH FAILURES SHALL BE GOVERNED BY SUBPARAGRAPHS (A) AND (B)
ABOVE) WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE FROM LANDLORD TO TENANT
SPECIFYING THE NATURE OF SUCH FAILURE AND REQUESTING TENANT TO PERFORM SAME;
PROVIDED, HOWEVER, THAT IF, BY THE NATURE OF SUCH TERM, COVENANT OR CONDITION,
SUCH FAILURE CANNOT REASONABLY BE CURED WITHIN SUCH PERIOD OF FIFTEEN (15) DAYS,
AN EVENT OF DEFAULT SHALL NOT EXIST AS LONG AS TENANT COMMENCES WITH DUE
DILIGENCE AND DISPATCH THE CURING OF SUCH FAILURE WITHIN SUCH PERIOD OF FIFTEEN
(15) DAYS AND, HAVING SO COMMENCED, THEREAFTER PROSECUTES WITH DILIGENCE AND
DISPATCH AND COMPLETES THE CURING OF SUCH FAILURE WITHIN A REASONABLE TIME; OR


(D)   TENANT SHALL HAVE SUBLET THE LEASED PREMISES OR ASSIGNED OR ENCUMBERED ITS
INTEREST IN THIS LEASE IN VIOLATION OF THE PROVISIONS CONTAINED IN ARTICLE 7,
WHETHER VOLUNTARILY OR BY OPERATION OF LAW; OR


(E)   TENANT OR ANY GUARANTOR OF THIS LEASE SHALL HAVE PERMITTED OR SUFFERED THE
SEQUESTRATION OR ATTACHMENT OF, OR EXECUTION ON, OR THE APPOINTMENT OF A
CUSTODIAN OR RECEIVER WITH RESPECT TO, ALL OR ANY SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF TENANT (OR SUCH GUARANTOR) OR ANY PROPERTY OR ASSET
ESSENTIAL TO THE CONDUCT OF TENANT’S (OR SUCH GUARANTOR’S) BUSINESS, AND TENANT
(OR SUCH GUARANTOR) SHALL HAVE FAILED TO OBTAIN A RETURN OR RELEASE OF THE SAME

-23-

--------------------------------------------------------------------------------


 


WITHIN THIRTY DAYS THEREAFTER, OR PRIOR TO SALE PURSUANT TO SUCH SEQUESTRATION,
ATTACHMENT OR LEVY, WHICHEVER IS EARLIER; OR


(F)    TENANT OR ANY GUARANTOR OF THIS LEASE SHALL HAVE MADE A GENERAL
ASSIGNMENT OF ALL OR A SUBSTANTIAL PART OF ITS ASSETS FOR THE BENEFIT OF ITS
CREDITORS; OR


(G)   TENANT OR ANY GUARANTOR OF THIS LEASE SHALL HAVE ALLOWED (OR SOUGHT) TO
HAVE ENTERED AGAINST IT A DECREE OR ORDER WHICH: (I) GRANTS OR CONSTITUTES AN
ORDER FOR RELIEF, APPOINTMENT OF A TRUSTEE, OR CONDEMNATION OR A REORGANIZATION
PLAN UNDER THE BANKRUPTCY LAWS OF THE UNITED STATES; (II) APPROVES AS PROPERLY
FILED A PETITION SEEKING LIQUIDATION OR REORGANIZATION UNDER SAID BANKRUPTCY
LAWS OR ANY OTHER DEBTOR’S RELIEF LAW OR SIMILAR STATUTE OF THE UNITED STATES OR
ANY STATE THEREOF; OR (III) OTHERWISE DIRECTS THE WINDING UP OR LIQUIDATION OF
TENANT; PROVIDED, HOWEVER, IF ANY DECREE OR ORDER WAS ENTERED WITHOUT TENANT’S
CONSENT OR OVER TENANT’S OBJECTION, LANDLORD MAY NOT TERMINATE THIS LEASE
PURSUANT TO THIS SUBPARAGRAPH IF SUCH DECREE OR ORDER IS RESCINDED OR REVERSED
WITHIN THIRTY DAYS AFTER ITS ORIGINAL ENTRY; OR


(H)   TENANT OR ANY GUARANTOR OF THIS LEASE SHALL HAVE AVAILED ITSELF OF THE
PROTECTION OF ANY DEBTOR’S RELIEF LAW, MORATORIUM LAW OR OTHER SIMILAR LAW WHICH
DOES NOT REQUIRE THE PRIOR ENTRY OF A DECREE OR ORDER.

12.2        Landlord’s Remedies.  In the event of any default by Tenant, and
without limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:


(A)   LANDLORD MAY, AT LANDLORD’S ELECTION, KEEP THIS LEASE IN EFFECT AND
ENFORCE, BY AN ACTION AT LAW OR IN EQUITY, ALL OF ITS RIGHTS AND REMEDIES UNDER
THIS LEASE INCLUDING, WITHOUT LIMITATION, (I) THE RIGHT TO RECOVER THE RENT AND
OTHER SUMS AS THEY BECOME DUE BY APPROPRIATE LEGAL ACTION, (II) THE RIGHT TO
MAKE PAYMENTS REQUIRED BY TENANT, OR PERFORM TENANT’S OBLIGATIONS AND BE
REIMBURSED BY TENANT FOR THE COST THEREOF WITH INTEREST AT THE THEN MAXIMUM RATE
OF INTEREST NOT PROHIBITED BY LAW FROM THE DATE THE SUM IS PAID BY LANDLORD
UNTIL LANDLORD IS REIMBURSED BY TENANT, AND (III) THE REMEDIES OF INJUNCTIVE
RELIEF AND SPECIFIC PERFORMANCE TO PREVENT TENANT FROM VIOLATING THE TERMS OF
THIS LEASE AND/OR TO COMPEL TENANT TO PERFORM ITS OBLIGATIONS UNDER THIS LEASE,
AS THE CASE MAY BE.


(B)   LANDLORD MAY, AT LANDLORD’S ELECTION, TERMINATE THIS LEASE BY GIVING
TENANT WRITTEN NOTICE OF TERMINATION, IN WHICH EVENT THIS LEASE SHALL TERMINATE
ON THE DATE SET FORTH FOR TERMINATION IN SUCH NOTICE. ANY TERMINATION UNDER THIS
SUBPARAGRAPH SHALL NOT RELIEVE TENANT FROM ITS OBLIGATION TO PAY TO LANDLORD ALL
BASE MONTHLY RENT AND ADDITIONAL RENT THEN OR THEREAFTER DUE, OR ANY OTHER SUMS
DUE OR THEREAFTER ACCRUING TO LANDLORD, OR FROM ANY CLAIM AGAINST TENANT FOR
DAMAGES PREVIOUSLY ACCRUED OR THEN OR THEREAFTER ACCRUING. IN NO EVENT SHALL ANY
ONE OR MORE OF THE FOLLOWING ACTIONS BY LANDLORD, IN THE ABSENCE OF A WRITTEN
ELECTION BY LANDLORD TO TERMINATE THIS LEASE CONSTITUTE A TERMINATION OF THIS
LEASE:

(I)            APPOINTMENT OF A RECEIVER OR KEEPER IN ORDER TO PROTECT
LANDLORD’S INTEREST HEREUNDER;

(II)           CONSENT TO ANY SUBLETTING OF THE LEASED PREMISES OR ASSIGNMENT OF
THIS LEASE BY TENANT, WHETHER PURSUANT TO THE PROVISIONS HEREOF OR OTHERWISE; OR

(III)         ANY ACTION TAKEN BY LANDLORD OR ITS PARTNERS, PRINCIPALS, MEMBERS,
OFFICERS, AGENTS, EMPLOYEES, OR SERVANTS, WHICH IS INTENDED TO MITIGATE THE
ADVERSE EFFECTS OF ANY BREACH OF THIS LEASE BY TENANT, INCLUDING, WITHOUT
LIMITATION, ANY ACTION TAKEN TO MAINTAIN AND PRESERVE THE LEASED PREMISES ON ANY
ACTION TAKEN TO RELET THE LEASED PREMISES OR ANY PORTION THEREOF FOR THE ACCOUNT
AT TENANT AND IN THE NAME OF TENANT.


(C)   IN THE EVENT TENANT BREACHES THIS LEASE AND ABANDONS THE LEASED PREMISES,
LANDLORD MAY TERMINATE THIS LEASE, BUT THIS LEASE SHALL NOT TERMINATE UNLESS
LANDLORD GIVES TENANT WRITTEN NOTICE OF TERMINATION. IF LANDLORD DOES NOT
TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE OF TERMINATION, LANDLORD MAY
ENFORCE ALL ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING THE RIGHT AND
REMEDIES PROVIDED BY CALIFORNIA CIVIL CODE SECTION 1951.4 (“LESSOR MAY CONTINUE
LEASE IN EFFECT AFTER LESSEE’S BREACH AND ABANDONMENT AND RECOVER RENT AS IT
BECOMES DUE, IF

-24-

--------------------------------------------------------------------------------


 


LESSEE HAS RIGHT TO SUBLET OR ASSIGN, SUBJECT ONLY TO REASONABLE LIMITATIONS”),
AS IN EFFECT ON THE EFFECTIVE DATE OF THIS LEASE.


(D)   IN THE EVENT LANDLORD TERMINATES THIS LEASE, LANDLORD SHALL BE ENTITLED,
AT LANDLORD’S ELECTION, TO THE RIGHTS AND REMEDIES PROVIDED IN CALIFORNIA CIVIL
CODE SECTION 1951.2, AS IN EFFECT ON THE EFFECTIVE DATE OF THIS LEASE. FOR
PURPOSES OF COMPUTING DAMAGES PURSUANT TO SECTION 1951.2, AN INTEREST RATE EQUAL
TO THE MAXIMUM RATE OF INTEREST THEN NOT PROHIBITED BY LAW SHALL BE USED WHERE
PERMITTED. SUCH DAMAGES SHALL INCLUDE, WITHOUT LIMITATION:

(I)            THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT FOR THE BALANCE OF THE TERM AFTER THE TIME OF AWARD EXCEEDS THE AMOUNT OF
SUCH RENTAL LOSS THAT TENANT PROVES COULD BE REASONABLY AVOIDED, COMPUTED BY
DISCOUNTING SUCH AMOUNT AT THE DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF SAN
FRANCISCO, AT THE TIME OF AWARD PLUS ONE PERCENT; AND

(II)           ANY OTHER AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR ALL
DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM TENANT’S OBLIGATIONS
UNDER THIS LEASE, OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE LIKELY TO
RESULT THEREFROM, INCLUDING WITHOUT LIMITATION, THE FOLLOWING: (I) EXPENSES FOR
CLEANING, REPAIRING OR RESTORING THE LEASED PREMISES, (II) EXPENSES FOR
ALTERING, REMODELING OR OTHERWISE IMPROVING THE LEASED PREMISES FOR THE PURPOSE
OF RELETTING, INCLUDING REMOVAL OF EXISTING LEASEHOLD IMPROVEMENTS AND/OR
INSTALLATION OF ADDITIONAL LEASEHOLD IMPROVEMENTS (REGARDLESS OF HOW THE SAME IS
FUNDED, INCLUDING REDUCTION OF RENT, A DIRECT PAYMENT OR ALLOWANCE TO A NEW
TENANT, OR OTHERWISE), (III) BROKER’S FEES ALLOCABLE TO THE REMAINDER OF THE
TERM OF THIS LEASE, ADVERTISING COSTS AND OTHER EXPENSES OF RELETTING THE LEASED
PREMISES; (IV) COSTS OF CARRYING AND MAINTAINING THE LEASED PREMISES, SUCH AS
TAXES, INSURANCE PREMIUMS, UTILITY CHARGES AND SECURITY PRECAUTIONS, (V)
EXPENSES INCURRED IN REMOVING, DISPOSING OF AND/OR STORING ANY OF TENANT’S
PERSONAL PROPERTY, INVENTORY OR TRADE FIXTURES REMAINING THEREIN; (VI)
REASONABLE ATTORNEY’S FEES, EXPERT WITNESS FEES, COURT COSTS AND OTHER
REASONABLE EXPENSES INCURRED BY LANDLORD (BUT NOT LIMITED TO TAXABLE COSTS) IN
RETAKING POSSESSION OF THE LEASED PREMISES, ESTABLISHING DAMAGES HEREUNDER, AND
RELEASING THE LEASED PREMISES; AND (VII) ANY OTHER EXPENSES, COSTS OR DAMAGES
OTHERWISE INCURRED OR SUFFERED AS A RESULT OF TENANT’S DEFAULT.

12.3        Landlord’s Default And Tenant’s Remedies.  In the event Landlord
fails to perform its obligations under this Lease, Landlord shall nevertheless
not be in default under the terms of this Lease until such time as Tenant shall
have first given Landlord written notice specifying the nature of such failure
to perform its obligations, and then only after Landlord shall have had thirty
(30) days following its receipt of such notice within which to perform such
obligations; provided that, if longer than thirty (30) days is reasonably
required in order to perform such obligations, Landlord shall have such longer
period. In the event of Landlord’s default as above set forth, then, and only
then, Tenant may then proceed in equity or at law to compel Landlord to perform
its obligations and/or to recover damages proximately caused by such failure to
perform (except as and to the extent Tenant has waived its right to damages as
provided in this Lease).

12.4        Limitation Of Tenant’s Recourse.  Tenant’s recourse shall be limited
to Landlord’s interest in the Property, which shall include undistributed
proceeds from a sale or other transfer of the Property as well as from a
refinancing of the Property. In addition, if Landlord is a corporation, trust,
partnership, joint venture, limited liability company, unincorporated
association, or other form of business entity, Tenant agrees that (i) the
obligations of Landlord under this Lease shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals of such business entity, and
(ii) Tenant shall have no recourse to the assets of such officers, directors,
trustees, partners, joint venturers, members, owners, stockholders or
principals. Additionally, if Landlord is a partnership or limited liability
company, then Tenant covenants and agrees:


(A)   NO PARTNER OR MEMBER OF LANDLORD SHALL BE SUED OR NAMED AS A PARTY IN ANY
SUIT OR ACTION BROUGHT BY TENANT WITH RESPECT TO ANY ALLEGED BREACH OF THIS
LEASE (EXCEPT TO THE EXTENT NECESSARY TO SECURE JURISDICTION OVER THE
PARTNERSHIP AND THEN ONLY FOR THAT SOLE PURPOSE);


(B)   NO SERVICE OF PROCESS SHALL BE MADE AGAINST ANY PARTNER OR MEMBER OF
LANDLORD EXCEPT FOR THE SOLE PURPOSE OF SECURING JURISDICTION OVER THE
PARTNERSHIP; AND

-25-

--------------------------------------------------------------------------------


 


(C)   NO WRIT OF EXECUTION WILL EVER BE LEVIED AGAINST THE ASSETS OF ANY PARTNER
OR MEMBER OF LANDLORD OTHER THAN TO THE EXTENT OF HIS OR HER INTEREST IN THE
ASSETS OF THE PARTNERSHIP OR LIMITED LIABILITY COMPANY CONSTITUTING LANDLORD.

Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or member of Landlord and shall be
applicable to any actual or alleged misrepresentation or nondisclosure made
regarding this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.

12.5        Tenant’s Waiver.  Landlord and Tenant agree that the provisions of
Paragraph 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant
hereby waives the provisions of California Civil Code Sections 1932(1), 1941 and
1942 and/or any similar or successor law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
rent due under this Lease.


ARTICLE 13

GENERAL PROVISIONS

13.1        Taxes On Tenant’s Property.  Tenant shall pay before delinquency any
and all taxes, assessments, license fees, use fees, permit fees and public
charges of whatever nature or description levied, assessed or imposed against
Tenant or Landlord by a governmental agency arising out of, caused by reason of
or based upon Tenant’s estate in this Lease, Tenant’s ownership of property,
improvements made by Tenant to the Leased Premises or the Outside Areas,
improvements made by Landlord for Tenant’s use within the Leased Premises or the
Outside Areas, Tenant’s use (or estimated use) of public facilities or services
or Tenant’s consumption (or estimated consumption) of public utilities, energy,
water or other resources (collectively, “Tenant’s Interest”). Upon demand by
Landlord, Tenant shall furnish Landlord with satisfactory evidence of these
payments. If any such taxes, assessments, fees or public charges are levied
against Landlord, Landlord’s property, the Building or the Property, or if the
assessed value of the Building or the Property is increased by the inclusion
therein of a value placed upon Tenant’s Interest, regardless of the validity
thereof, Landlord shall have the right to require Tenant to pay such taxes, and
if not paid and satisfactory evidence of payment delivered to Landlord at least
ten days prior to delinquency, then Landlord shall have the right to pay such
taxes on Tenant’s behalf and to invoice Tenant for the same. Tenant shall,
within the earlier to occur of (a) thirty (30) days of the date it receives an
invoice from Landlord setting forth the amount of such taxes, assessments, fees,
or public charge so levied, or (b) the due date of such invoice, pay to
Landlord, as Additional Rent, the amount set forth in such invoice. Failure by
Tenant to pay the amount so invoiced within such time period shall be
conclusively deemed a default by Tenant under this Lease. Tenant shall have the
right to bring suit in any court of competent jurisdiction to recover from the
taxing authority the amount of any such taxes, assessments, fees or public
charges so paid.

13.2        Holding Over.  This Lease shall terminate without further notice on
the Lease Expiration Date (as set forth in Article 1). Any holding over by
Tenant after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph. Any such holding over to which
Landlord has consented shall be construed to be a tenancy from month to month,
on the same terms and conditions herein specified insofar as applicable, except
that the Base Monthly Rent shall be increased to an amount equal to one hundred
fifty percent (150%) of the Base Monthly Rent payable during the last full month
immediately preceding such holding over.

13.3        Subordination To Mortgages.  This Lease is subject to and
subordinate to all ground leases, mortgages and deeds of trust which affect the
Building or the Property and which are of public record as of the Effective Date
of this Lease, and to all renewals, modifications, consolidations, replacements
and extensions thereof. However, if the lessor under any such ground lease or
any lender holding any such mortgage or deed of trust shall advise Landlord that
it desires or requires this Lease to be made prior and superior thereto, then,
upon written request of Landlord to Tenant, Tenant shall promptly execute,
acknowledge and deliver any and all customary or reasonable documents or
instruments which Landlord and such lessor or lender deems necessary or
desirable to make this Lease

-26-

--------------------------------------------------------------------------------


 

prior thereto. Tenant hereby consents to Landlord’s ground leasing the land
underlying the Building or the Property and/or encumbering the Building or the
Property as security for future loans on such terms as Landlord shall desire,
all of which future ground leases, mortgages or deeds of trust shall be subject
to and subordinate to this Lease. However, if any lessor under any such future
ground lease or any lender holding such future mortgage or deed of trust shall
desire or require that this Lease be made subject to and subordinate to such
future ground lease, mortgage or deed of trust, then Tenant agrees, within ten
days after Landlord’s written request therefor, to execute, acknowledge and
deliver to Landlord any and all documents or instruments requested by Landlord
or by such lessor or lender as may be necessary or proper to assure the
subordination of this Lease to such future ground lease, mortgage or deed of
trust, but only if such lessor or lender agrees to recognize Tenant’s rights
under this Lease and agrees not to disturb Tenant’s quiet possession of the
Leased Premises so long as Tenant is not in default under this Lease. If
Landlord assigns the Lease as security for a loan, Tenant agrees to execute such
documents as are reasonably requested by the lender and to provide reasonable
provisions in the Lease protecting such lender’s security interest which are
customarily required by institutional lenders making loans secured by a deed of
trust.

13.4        Tenant’s Attornment Upon Foreclosure.  Tenant shall, upon request,
attorn (i) to any purchaser of the Building or the Property at any foreclosure
sale or private sale conducted pursuant to any security instruments encumbering
the Building or the Property, (ii) to any grantee or transferee designated in
any deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under an underlying ground
lease of the land underlying the Building or the Property, should such ground
lease be terminated; provided that such purchaser, grantee or lessor recognizes
Tenant’s rights under this Lease, except that such purchaser, grantee or lessor
shall not:  (a) be liable for any act or omission of iStar Sunnyvale
Partners, L.P. under this Lease; (b) be subject to any offsets or defenses which
Tenant might have against iStar Sunnyvale Partners, L.P. (prior to such
purchaser, grantee or lessor becoming landlord under this Lease); (c) be bound
by any Rent or Additional Rent which Tenant might have paid to iStar Sunnyvale
Partners, L.P. for more than the current month or more than one (1) month prior
to the due date for the then current installment; (d) be liable for any deposits
made or prepaid Rent paid by Tenant hereunder unless such deposits or payments
have been transferred to such purchaser, grantee or lessor; or (e) be bound by
any amendment or modification of this Lease made without any required lessor’s
or lender’s consent.

13.5        Mortgagee Protection.  In the event of any default on the part of
Landlord, Tenant will give notice by registered mail to any Lender or lessor
under any underlying ground lease who shall have requested, in writing, to
Tenant that it be provided with such notice, and Tenant shall offer such Lender
or lessor a reasonable opportunity to cure the default, including time to obtain
possession of the Leased Premises by power of sale or judicial foreclosure or
other appropriate legal proceedings if reasonably necessary to effect a cure.

13.6        Estoppel Certificate.  Tenant will, within ten (10) business days
following any request by Landlord, execute and deliver to Landlord an estoppel
certificate in the form attached as Exhibit D (i) certifying that this Lease is
unmodified and in full force and effect, or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect, (ii) stating the date to which the rent and other charges are
paid in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Building or the Property.
Tenant’s failure to execute and deliver such estoppel certificate within ten
(10) days after Landlord’s request therefor shall be a material default by
Tenant under this Lease, and Landlord shall have all of the rights and remedies
available to Landlord as Landlord would otherwise have in the case of any other
material default by Tenant, including the right to terminate this Lease and sue
for damages proximately caused thereby, it being agreed and understood by Tenant
that Tenant’s failure to so deliver such estoppel certificate in a timely manner
could result in Landlord being unable to perform committed obligations to other
third parties which were made by Landlord in reliance upon this covenant of
Tenant. Landlord and Tenant intend that any statement delivered pursuant to this
paragraph may be relied upon by any Lender or purchaser or prospective Lender or
purchaser of the Building, the Property, or any interest in them.

13.7        Financial Statements and Information.


(A)   TENANT SHALL DELIVER TO LANDLORD AND TO ANY LENDER OR PURCHASER DESIGNATED
BY LANDLORD THE FOLLOWING INFORMATION CERTIFIED TO BE TRUE, COMPLETE AND CORRECT
BY AN OFFICER OF TENANT: WITHIN 90 DAYS AFTER THE END OF EACH

-27-

--------------------------------------------------------------------------------


 


FISCAL YEAR OF TENANT, A BALANCE SHEET OF TENANT AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE END OF SUCH YEAR, A STATEMENTS OF PROFITS AND LOSSES OF
TENANT AND ITS SUBSIDIARIES FOR SUCH YEAR, AND AN AUDITED STATEMENT OF CASH
FLOWS OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH YEAR, SETTING FORTH
IN EACH CASE, IN COMPARATIVE FORM, THE CORRESPONDING FIGURES FOR THE PRECEDING
FISCAL YEAR IN REASONABLE DETAIL AND SCOPE AND CERTIFIED BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY TENANT;
AND WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER OF TENANT A BALANCE
SHEET OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER,
STATEMENTS OF PROFITS AND LOSSES OF TENANT AND ITS CONSOLIDATED SUBSIDIARIES FOR
SUCH QUARTER AND A STATEMENT OF CASH FLOWS OF TENANT AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH QUARTER, SETTING FORTH IN EACH CASE, IN COMPARATIVE FORM,
THE CORRESPONDING FIGURES FOR THE SIMILAR QUARTER OF THE PRECEDING YEAR, IN
REASONABLE DETAIL AND SCOPE, AND CERTIFIED TO BE TRUE AND COMPLETE BY A
FINANCIAL OFFICER OF TENANT HAVING KNOWLEDGE THEREOF; THE FOREGOING FINANCIAL
STATEMENTS ALL BEING PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED.  IF TENANT IS A REPORTING COMPANY UNDER THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, THE FOREGOING ANNUAL REPORTS OF
THIS PARAGRAPH 13.14 WILL BE SATISFIED BY THE DELIVERY OF TENANT’S FORMS 10-K,
10-Q AND ANNUAL REPORTS PROMPTLY UPON THEIR FILING WITH THE SECURITIES AND
EXCHANGE COMMISSION.  TOGETHER WITH THE ANNUAL FINANCIAL STATEMENTS DESCRIBED
ABOVE, TENANT SHALL DELIVER TO LANDLORD AN ANNUAL OPERATING STATEMENT OF THE
LEASED PREMISES IN DETAIL REASONABLY SATISFACTORY TO LANDLORD AND CERTIFIED TO
BE TRUE, COMPLETE AND CORRECT BY AN OFFICER OF TENANT.


(B)   UPON TEN (10) DAYS’ PRIOR WRITTEN NOTICE, TENANT WILL PERMIT LANDLORD AND
ITS PROFESSIONAL REPRESENTATIVES TO VISIT TENANT’S OFFICES, AND DISCUSS TENANT’S
AFFAIRS AND FINANCES WITH APPROPRIATE OFFICERS, AND WILL MAKE AVAILABLE SUCH
INFORMATION AS LANDLORD MAY REASONABLY REQUEST BEARING ON TENANT, THE LEASED
PREMISES OR THIS LEASE, AND LANDLORD SHALL MAINTAIN THE CONFIDENTIALITY OF ANY
INFORMATION DESIGNATED BY TENANT AS “NONPUBLIC”, AND LANDLORD WILL EXECUTE AND
USE ITS REASONABLE EFFORTS TO CAUSE LANDLORD’S PROFESSIONAL REPRESENTATIVES TO
EXECUTE CONFIDENTIALITY AGREEMENTS.

13.8        Transfer By Landlord.  Landlord and its successors in interest shall
have the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity. In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, (i) shall
be automatically relieved, without any further act by any person or entity, of
all liability for the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer and (ii) shall be relieved of
all liability for the performance of the obligations of the Landlord hereunder
which have accrued before the date of transfer if its transferee agrees to
assume and perform all such prior obligations of the Landlord hereunder. Tenant
shall attorn to any such transferee. After the date of any such transfer, the
term “Landlord” as used herein shall mean the transferee of such interest in the
Building or the Property.

13.9        Force Majeure.  The obligations of each of the parties under this
Lease (other than the obligations to pay money) shall be temporarily excused if
such party is prevented or delayed in performing such obligations by reason of
any strikes, lockouts or labor disputes; government restrictions, regulations,
controls, action or inaction; civil commotion; or extraordinary weather, fire or
other acts of God.

13.10      Notices.  Any notice required or desired to be given by a party
regarding this Lease shall be in writing and shall be personally served, or in
lieu of personal service may be given by reputable overnight courier service,
postage prepaid, addressed to the other party as follows:

 

If to Landlord:

 

c/o iStar Financial, Inc.

 

 

 

One Embarcadero Center

 

 

 

Suite 3300

 

 

 

San Francisco, CA 94111

 

 

 

Attention:  Asset Management

 

 

 

 

 

with a copy to:

 

Pillsbury Winthrop LLP

 

 

 

50 Fremont Street

 

 

 

San Francisco, CA 94105

 

 

 

Attention: Glenn Q. Snyder, Esq.

 

 

 

 

 

If to Tenant:

 

Silicon Image, Inc.

 

 

 

1060 East Arques Avenue

 

 

 

Sunnyvale, California  94085

 

 

 

Attention:  Chief Financial Officer

 

-28-

--------------------------------------------------------------------------------


 

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery.

13.11      Attorneys’ Fees.  In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease, to recover rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party.

13.12      Definitions.  Any term that is given a special meaning by any
provision in this Lease shall, unless otherwise specifically stated, have such
meaning wherever used in this Lease or in any Addenda or amendment hereto. In
addition to the terms defined in Article 1, the following terms shall have the
following meanings:


(A)   REAL PROPERTY TAXES. THE TERM “REAL PROPERTY TAX” OR “REAL PROPERTY TAXES”
SHALL EACH MEAN TENANT’S PROJECT PERCENTAGE SHARE OF (I) ALL TAXES, ASSESSMENTS,
LEVIES AND OTHER CHARGES OF ANY KIND OR NATURE WHATSOEVER, GENERAL AND SPECIAL,
FORESEEN AND UNFORESEEN (INCLUDING ALL INSTRUMENTS OF PRINCIPAL AND INTEREST
REQUIRED TO PAY ANY GENERAL OR SPECIAL ASSESSMENTS FOR PUBLIC IMPROVEMENTS AND
ANY INCREASES RESULTING FROM REASSESSMENTS CAUSED BY ANY CHANGE IN OWNERSHIP OR
NEW CONSTRUCTION), NOW OR HEREAFTER IMPOSED BY ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY OR SPECIAL DISTRICT HAVING THE DIRECT OR INDIRECT
POWER TO TAX OR LEVY ASSESSMENTS, WHICH ARE LEVIED OR ASSESSED FOR WHATEVER
REASON AGAINST THE PROPERTY OR ANY PORTION THEREOF, OR LANDLORD’S INTEREST
HEREIN, OR THE FIXTURES, EQUIPMENT AND OTHER PROPERTY OF LANDLORD THAT IS AN
INTEGRAL PART OF THE PROPERTY AND LOCATED THEREON, OR LANDLORD’S BUSINESS OF
OWNING, LEASING OR MANAGING THE PROPERTY OR THE GROSS RECEIPTS, INCOME OR
RENTALS FROM THE PROPERTY, (II) ALL CHARGES, LEVIES OR FEES IMPOSED BY ANY
GOVERNMENTAL AUTHORITY AGAINST LANDLORD BY REASON OF OR BASED UPON THE USE OF OR
NUMBER OF PARKING SPACES WITHIN THE PROPERTY, THE AMOUNT OF PUBLIC SERVICES OR
PUBLIC UTILITIES USED OR CONSUMED (E.G. WATER, GAS, ELECTRICITY, SEWAGE OR WASTE
WATER DISPOSAL) AT THE PROPERTY, THE NUMBER OF PERSON EMPLOYED BY TENANTS OF THE
PROPERTY, THE SIZE (WHETHER MEASURED IN AREA, VOLUME, NUMBER OF TENANTS OR
WHATEVER) OR THE VALUE OF THE PROPERTY, OR THE TYPE OF USE OR USES CONDUCTED
WITHIN THE PROPERTY, AND ALL COSTS AND FEES (INCLUDING ATTORNEYS’ FEES)
REASONABLY INCURRED BY LANDLORD IN CONTESTING ANY REAL PROPERTY TAX AND IN
NEGOTIATING WITH PUBLIC AUTHORITIES AS TO ANY REAL PROPERTY TAX, AND (III) ALL
TAX INCREASES DUE TO IMPROVEMENTS MADE TO THE LEASED PREMISES BY TENANT OR BY
LANDLORD ON BEHALF OF TENANT. IF, AT ANY TIME DURING THE LEASE TERM, THE
TAXATION OR ASSESSMENT OF THE PROPERTY PREVAILING AS OF THE EFFECTIVE DATE OF
THIS LEASE SHALL BE ALTERED SO THAT IN LIEU OF OR IN ADDITION TO ANY THE REAL
PROPERTY TAX DESCRIBED ABOVE THERE SHALL BE LEVIED, AWARDED OR IMPOSED (WHETHER
BY REASON OF A CHANGE IN THE METHOD OF TAXATION OR ASSESSMENT, CREATION OF A NEW
TAX OR CHARGE, OR ANY OTHER CAUSE) AN ALTERNATE, SUBSTITUTE, OR ADDITIONAL USE
OR CHARGE (I) ON THE VALUE, SIZE, USE OR OCCUPANCY OF THE PROPERTY OR LANDLORD’S
INTEREST THEREIN OR (II) ON OR MEASURED BY THE GROSS RECEIPTS, INCOME OR RENTALS
FROM THE PROPERTY, OR ON LANDLORD’S BUSINESS OF OWNING, LEASING OR MANAGING THE
PROPERTY OR (III) COMPUTED IN ANY MANNER WITH RESPECT TO THE OPERATION OF THE
PROPERTY, THEN ANY SUCH TAX OR CHARGE, HOWEVER DESIGNATED, SHALL BE INCLUDED
WITHIN THE MEANING OF THE TERMS “REAL PROPERTY TAX” OR “REAL PROPERTY TAXES” FOR
PURPOSES OF THIS LEASE. IF ANY REAL PROPERTY TAX IS PARTLY BASED UPON PROPERTY
OR RENTS UNRELATED TO THE PROPERTY, THEN ONLY THAT PART OF SUCH REAL PROPERTY
TAX THAT IS FAIRLY ALLOCABLE TO THE PROPERTY SHALL BE INCLUDED WITHIN THE
MEANING OF THE TERMS “REAL PROPERTY TAX” OR “REAL PROPERTY TAXES.”
NOTWITHSTANDING THE FOREGOING, THE TERMS “REAL PROPERTY TAX” OR “REAL PROPERTY
TAXES” SHALL NOT INCLUDE ESTATE, INHERITANCE, TRANSFER, GIFT OR FRANCHISE TAXES
OF LANDLORD OR THE FEDERAL OR STATE INCOME TAX IMPOSED ON LANDLORD’S INCOME FROM
ALL SOURCES.


(B)   LANDLORD’S INSURANCE COSTS. THE TERM “LANDLORD’S INSURANCE COSTS” SHALL
MEAN TENANT’S PROJECT PROPORTIONATE SHARE OF THE COSTS TO LANDLORD TO CARRY AND
MAINTAIN THE POLICIES OF FIRE AND PROPERTY DAMAGE INSURANCE FOR THE BUILDING AND
THE PROPERTY AND GENERAL LIABILITY AND ANY OTHER INSURANCE REQUIRED OR PERMITTED
TO BE CARRIED BY LANDLORD PURSUANT TO ARTICLE 9, TOGETHER WITH ANY DEDUCTIBLE
AMOUNTS PAID BY LANDLORD UPON THE OCCURRENCE OF ANY INSURED CASUALTY OR LOSS.


(C)   PROPERTY MAINTENANCE COSTS. THE TERM “PROPERTY MAINTENANCE COSTS” SHALL
MEAN TENANT’S PROJECT PROPORTIONATE SHARE OF ALL COSTS AND EXPENSES (EXCEPT
LANDLORD’S INSURANCE COSTS, REAL PROPERTY TAXES AND BUILDING

-29-

--------------------------------------------------------------------------------


 


MAINTENANCE COSTS) PAID OR INCURRED BY LANDLORD IN PROTECTING, OPERATING,
MAINTAINING, REPAIRING AND PRESERVING THE PROPERTY AND ALL PARTS THEREOF,
INCLUDING WITHOUT LIMITATION, (I) MARKET RATE PROFESSIONAL MANAGEMENT FEES,
(II) THE AMORTIZING PORTION OF ANY COSTS INCURRED BY LANDLORD IN THE MAKING OF
ANY MODIFICATIONS, ALTERATIONS OR IMPROVEMENTS REQUIRED BY ANY GOVERNMENTAL
AUTHORITY AS SET FORTH IN ARTICLE 6, WHICH ARE SO AMORTIZED DURING THE LEASE
TERM, AND (III) SUCH OTHER COSTS, AND THE AMORTIZING PORTION OF ALL CAPITAL
EXPENDITURES, AS MAY BE PAID OR INCURRED WITH RESPECT TO OPERATING, MAINTAINING,
AND PRESERVING THE PROPERTY, SUCH AS REPAIRING AND RESURFACING PAVED AREAS,
REPAIRING AND REPLACING STRUCTURAL PARTS OF THE PROPERTY, AND REPAIRING AND
REPLACING, WHEN NECESSARY, ELECTRICAL, PLUMBING, HEATING, VENTILATING AND AIR
CONDITIONING SYSTEMS SERVING THE PROPERTY.


(D)   BUILDING MAINTENANCE COSTS. THE TERM “BUILDING MAINTENANCE COSTS” SHALL
MEAN TENANT’S BUILDING PROPORTIONATE SHARE OF THE AMORTIZING PORTION OF ALL
CAPITAL EXPENDITURES ALLOCABLE TO THE BUILDING AND ALL OTHER COSTS AS MAY BE
INCURRED WITH RESPECT TO OPERATING, MAINTAINING AND PRESERVING THE BUILDING,
INCLUDING, WITHOUT LIMITATION, REPAIR AND RESURFACING THE EXTERIOR SURFACES OF
THE BUILDING (INCLUDING COSTS), AND REPAIRING AND REPLACING, WHEN NECESSARY,
ELECTRICAL, PLUMBING, HEATING, VENTILATING AND AIR CONDITIONING SYSTEMS SERVING
THE BUILDING.


(E)   PROPERTY OPERATING EXPENSES. THE TERM “PROPERTY OPERATING EXPENSES” SHALL
MEAN AND INCLUDE ALL REAL PROPERTY TAXES, PLUS ALL LANDLORD’S INSURANCE COSTS,
PLUS ALL PROPERTY MAINTENANCE COSTS AND BUILDING MAINTENANCE COSTS.  THE TERM
“PROPERTY OPERATING EXPENSE” SHALL NOT INCLUDE:  (I) INTEREST AND PRINCIPAL
PAYMENTS ON MORTGAGES OR ANY OTHER DEBT COSTS, OR RENTAL PAYMENTS ON ANY GROUND
LEASE OF THE PROPERTY; (II) REAL ESTATE BROKERS’ LEASING COMMISSIONS;
(III) LEGAL FEES, SPACE PLANNER FEES AND ADVERTISING EXPENSES INCURRED WITH
REGARD TO LEASING THE BUILDING OR PROPERTY OR PORTIONS THEREOF; (IV) ANY COST OR
EXPENDITURE FOR WHICH LANDLORD MAY BE REIMBURSED BY OTHERS (E.G., INSURANCE
PROCEEDS, WARRANTIES OR TORT CLAIMS); (V) THE COST OF ANY SERVICE FURNISHED TO
ANY TENANT OF THE PROPERTY WHICH LANDLORD DOES NOT MAKE AVAILABLE TO TENANT;
(VI) EXPENSE RESERVES; (VII) FRANCHISE OR INCOME TAXES IMPOSED UPON LANDLORD;
(VIII) LEGAL AND AUDITING FEES WHICH ARE FOR THE BENEFIT OF LANDLORD, SUCH AS
COLLECTING DELINQUENT RENTS, PREPARING TAX RETURNS AND OTHER FINANCIAL
STATEMENTS; AND (IX) FINES, PENALTIES AND INTEREST; PROVIDED, HOWEVER, THAT
EXCLUDING ANY SUCH ITEMS FROM THE TERM “PROPERTY OPERATING EXPENSE” SHALL NOT IN
ANY WAY LIMIT TENANT’S OBLIGATIONS FOR SUCH ITEMS TO THE EXTENT SUCH OBLIGATIONS
ARE EXPRESSLY SET FORTH ELSEWHERE IN THIS LEASE.


(F)    LAW. THE TERM “LAW” SHALL MEAN ANY JUDICIAL DECISIONS AND ANY STATUTE,
CONSTITUTION, ORDINANCE, RESOLUTION, REGULATION, RULE, ADMINISTRATIVE ORDER, OR
OTHER REQUIREMENTS OF ANY MUNICIPAL, COUNTY, STATE, FEDERAL, OR OTHER
GOVERNMENTAL AGENCY OR AUTHORITY HAVING JURISDICTION OVER THE PARTIES TO THIS
LEASE, THE LEASED PREMISES, THE BUILDING OR THE PROPERTY, OR ANY OF THEM, IN
EFFECT EITHER AT THE EFFECTIVE DATE OF THIS LEASE OR AT ANY TIME DURING THE
LEASE TERM, INCLUDING, WITHOUT LIMITATION, ANY REGULATION, ORDER, OR POLICY OF
ANY QUASI-OFFICIAL ENTITY OR BODY (E.G. A BOARD OF FIRE EXAMINERS OR A PUBLIC
UTILITY OR SPECIAL DISTRICT).


(G)   LENDER. THE TERM “LENDER” SHALL MEAN THE HOLDER OF ANY PROMISSORY NOTE OR
OTHER EVIDENCE OF INDEBTEDNESS SECURED BY THE PROPERTY OR ANY PORTION THEREOF.


(H)   PRIVATE RESTRICTIONS. THE TERM “PRIVATE RESTRICTIONS” SHALL MEAN (AS THEY
MAY EXIST FROM TIME TO TIME) ANY AND ALL COVENANTS, CONDITIONS AND RESTRICTIONS,
PRIVATE AGREEMENTS, EASEMENTS, AND ANY OTHER RECORDED DOCUMENTS OR INSTRUMENTS
AFFECTING THE USE OF THE PROPERTY, THE BUILDING, THE LEASED PREMISES, OR THE
OUTSIDE AREAS.


(I)    RENT. THE TERM “RENT” SHALL MEAN COLLECTIVELY BASE MONTHLY RENT AND ALL
ADDITIONAL RENT.

13.13      General Waivers.  One party’s consent to or approval of any act by
the other party requiring the first party’s consent or approval shall not be
deemed to waive or render unnecessary the first party’s consent to or approval
of any subsequent similar act by the other party. No waiver of any provision
hereof, or any waiver of any breach of any provision hereof, shall be effective
unless in writing and signed by the waiving party. The receipt by Landlord of
any rent or payment with or without knowledge of the breach of any other
provision hereof shall not be deemed a waiver of any such breach. No waiver of
any provision of this Lease shall be deemed a continuing waiver unless such
waiver specifically states so in writing and is signed by both Landlord and
Tenant. No delay or omission in the exercise of any right or remedy accruing to
either party upon any breach by the other party under this Lease shall impair
such right or remedy or be construed as a waiver of any such breach theretofore
or thereafter occurring. The waiver by either party of any breach of any
provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or any other provisions herein contained.

-30-

--------------------------------------------------------------------------------


 

13.14      Confidentiality.  Landlord and Tenant each hereby agrees to maintain
the confidentiality of the terms and conditions of this Lease and not to
disclose such terms and conditions to anyone other than to its (or its
affiliates’) officers, employees, advisors, agents, attorneys and lenders or as
required by law, rule or regulation.

13.15      Miscellaneous.  Should any provisions of this Lease prove to be
invalid or illegal, such invalidity or illegality shall in no way affect, impair
or invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The term “party”
shall mean Landlord or Tenant as the context implies. If Tenant consists of more
than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder. This Lease shall be construed and enforced in
accordance with the Laws of the State in which the Leased Premises are located.
The captions in this Lease are for convenience only and shall not be construed
in the construction or interpretation of any provision hereof. When the context
of this Lease requires, the neuter gender includes the masculine, the feminine,
a partnership, corporation, limited liability company, joint venture, or other
form of business entity, and the singular includes the plural. The terms “must,”
“shall,” “will,” and “agree” are mandatory. The term “may” is permissive. When a
party is required to do something by this Lease, it shall do so at its sole cost
and expense without right of reimbursement from the other party unless specific
provision is made therefor. Where Landlord’s consent is required hereunder, the
consent of any Lender shall also be required. Landlord and Tenant shall both be
deemed to have drafted this Lease, and the rule of construction that a document
is to be construed against the drafting party shall not be employed in the
construction or interpretation of this Lease. Where Tenant is obligated not to
perform any act or is not permitted to perform any act, Tenant is also obligated
to restrain any others reasonably within its control, including agents,
invitees, contractors, subcontractors and employees, from performing such act.
Landlord shall not become or be deemed a partner or a joint venturer with Tenant
by reason of any of the provisions of this Lease.


ARTICLE 14

AUTHORITY

BROKERS AND ENTIRE AGREEMENT

14.1        Authority.


(A)   IF TENANT IS A CORPORATION, EACH INDIVIDUAL EXECUTING THIS LEASE ON BEHALF
OF SUCH CORPORATION REPRESENTS AND WARRANTS THAT TENANT IS VALIDLY FORMED AND
DULY AUTHORIZED AND EXISTING, THAT TENANT IS QUALIFIED TO DO BUSINESS IN THE
STATE IN WHICH THE LEASED PREMISES ARE LOCATED, THAT TENANT HAS THE FULL RIGHT
AND LEGAL AUTHORITY TO ENTER INTO THIS LEASE, AND THAT HE OR SHE IS DULY
AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE ON BEHALF OF TENANT IN ACCORDANCE
WITH ITS TERMS. TENANT SHALL, WITHIN THIRTY DAYS AFTER EXECUTION OF THIS LEASE,
DELIVER TO LANDLORD A CERTIFIED COPY OF THE RESOLUTION OF ITS BOARD OF DIRECTORS
AUTHORIZING OR RATIFYING THE EXECUTION OF THIS LEASE AND IF TENANT FAILS TO DO
SO, LANDLORD AT ITS SOLE ELECTION MAY ELECT TO TERMINATE THIS LEASE.


(B)   LANDLORD IS A LIMITED PARTNERSHIP, AND EACH INDIVIDUAL EXECUTING THIS
LEASE ON BEHALF OF LANDLORD REPRESENTS AND WARRANTS THAT LANDLORD IS VALIDLY
FORMED AND DULY AUTHORIZED AND EXISTING, THAT LANDLORD IS QUALIFIED TO DO
BUSINESS IN THE STATE IN WHICH THE LEASED PREMISES ARE LOCATED, THAT LANDLORD
HAS THE FULL RIGHT AND LEGAL AUTHORITY TO ENTER INTO THIS LEASE, AND THAT HE OR
SHE IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE ON BEHALF OF LANDLORD
IN ACCORDANCE WITH ITS TERMS.

14.2        Brokerage Commissions. Tenant represents, warrants and agrees that,
except for Tenant’s Broker,  it has not had any dealings with any real estate
broker(s), leasing agent(s), finder(s) or salesmen with respect to the lease by
it of the Leased Premises pursuant to this Lease, and that, subject to the
immediately following sentence, it will indemnify, defend with competent
counsel, and hold Landlord harmless from any liability for the payment of any
real estate brokerage commissions, leasing commissions or finder’s fees claimed
by any real estate broker(s), leasing agent(s), finder(s), or salesmen to be
earned or due and payable by reason of Tenant’s agreement or promise (implied or
otherwise) to pay (or to have Landlord pay) such a commission or finder’s fee by
reason of its leasing

-31-

--------------------------------------------------------------------------------


 

the Leased Premises pursuant to this Lease.  Landlord shall pay to Tenant’s
Broker a lease commission equal to three percent (3%) of the total Base Monthly
Rent payable over the Lease Term.

14.3        Entire Agreement.  This Lease and the Exhibits (as described in
Article 1), which Exhibits are by this reference incorporated herein, constitute
the entire agreement between the parties, and there are no other agreements,
understandings or representations between the parties relating to the lease by
Landlord of the Leased Premises to Tenant, except as expressed herein. No
subsequent changes, modifications or additions to this Lease shall be binding
upon the parties unless in writing and signed by both Landlord and Tenant. 
Tenant and Landlord acknowledge and agree that (i) as of the date of this Lease,
tenant is in possession of the Leased Premises pursuant to the terms of that
certain Sublease (the “Sublease”), dated as of October 15, 1999, by and between
Mitsubishi Electronics America, Inc., as sublandlord, and Tenant, as subtenant,
and that certain Lease (the “Master Lease”), dated as of July 15, 1984, by and
between Landlord, as landlord, and Mitsubishi Electronics America, Inc., as
tenant, and (ii) nothing in this Lease constitutes a waiver by Landlord or
Tenant of any of the rights, obligations, terms or conditions of the Sublease or
the Master Lease.

14.4        Landlord’s Representations.  Tenant acknowledges that neither
Landlord nor any of its agents made any representations or warranties respecting
the Property, the Building or the Leased Premises, upon which Tenant relied in
entering into the Lease, which are not expressly set forth in this Lease. Tenant
further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business, or (iii) the exact square footage of the
Leased Premises, and that Tenant relies solely upon its own investigations with
respect to such matters. Tenant expressly waives any and all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Landlord or Landlord’s agent(s), if any, not contained in this Lease or in
any Exhibit attached hereto.


ARTICLE 15

RIGHTS OF FIRST REFUSAL

15.1        Additional Space.  In the event that (a) Tenant requires space in
addition to the Leased Premises and (c) the 1050 East Arques building and/or the
remaining portion of the 1070/1080 East Arques building are vacant or will
become vacant within one (1) year of the Lease Commencement Date, Tenant shall
have the right to lease such vacant space in its entirety as additional space at
market value not to exceed $1.25 per square foot per month and otherwise on the
same terms of this Lease, modified only as provided in this Paragraph 15.1 and
in Paragraph 15.2 below.  Landlord will notify Tenant promptly upon receiving
notification of any vacancy or pending vacancy of such other space.  Tenant may
exercise the right of first refusal to lease additional space pursuant to this
Paragraph 15.1 by notifying Landlord at anytime during the first twelve
(12) months following the Lease Commencement Date; provided, however, that if,
prior to Tenant’s exercise of such right, Landlord enters into negotiations for
the lease of such other space with a party not currently a tenant within the
Sunnyvale Research Center, Landlord will notify Tenant of such negotiations and
Tenant will have ten (10) days following receipt of such notice to notify
Landlord of its intent to exercise its right of first refusal for that
particular other space.  In any event, unless the parties otherwise agree, the
Lease Commencement Date for any additional space Leased by Tenant would be the
date on which Landlord delivers such additional space to Tenant, and the Lease
Term for any additional space leased by Tenant would be set to expire on the
Lease Expiration Date.  If Tenant does not timely exercise the right of first
refusal under this Paragraph 15.1, then such right shall automatically be void
and of no further force or effect.

15.2        Lease Modifications.  If Tenant exercises its right of first refusal
to lease additional space pursuant to Paragraph 15.1, the following terms of
this Lease shall be modified as necessary to reflect the lease of such
alternative or additional space:  Tenant’s Address for Notice; Building; Leased
Premises; Lease Commencement Date; Security Deposit (increased in accordance
with any rental increase); Base Monthly Rent and Tenant’s Project Proportionate
Share.

15.3        Rights of Mitsubishi.  Notwithstanding anything to the contrary in
this Article 15, Tenant’s rights of first refusal set forth in this Article 15
shall not apply with respect to any leasing discussions or negotiations between
Landlord and Mistubishi, which is the current tenant in the other space, and
shall be and remain subordinate to any

-32-

--------------------------------------------------------------------------------


 

such discussions and negotiations, any lease agreement now or hereafter entered
into between Landlord and Mitsubishi and/or any existing rights or options that
have been granted to Mitsubishi.


ARTICLE 16

TELEPHONE SERVICE

Notwithstanding any other provision of this Lease to the contrary:


(A)   SO LONG AS THE ENTIRETY OF THE LEASED PREMISES IS LEASED TO TENANT:

(I)            LANDLORD SHALL HAVE NO RESPONSIBILITY FOR PROVIDING TO TENANT ANY
TELEPHONE EQUIPMENT, INCLUDING WIRING, WITHIN THE LEASED PREMISES OR FOR
PROVIDING TELEPHONE SERVICE OR CONNECTIONS FROM THE UTILITY TO THE LEASED
PREMISES; AND

(II)           LANDLORD MAKES NO WARRANTY AS TO THE QUALITY, CONTINUITY OR
AVAILABILITY OF THE TELECOMMUNICATIONS SERVICES IN THE BUILDING, AND TENANT
HEREBY WAIVES ANY CLAIM AGAINST LANDLORD FOR ANY ACTUAL OR CONSEQUENTIAL DAMAGES
(INCLUDING DAMAGES FOR LOSS OF BUSINESS) IN THE EVENT TENANT’S
TELECOMMUNICATIONS SERVICES IN ANY WAY ARE INTERRUPTED, DAMAGED OR RENDERED LESS
EFFECTIVE, EXCEPT TO THE EXTENT CAUSED BY THE GROSSLY NEGLIGENT OR WILLFUL ACT
OR OMISSION BY LANDLORD, ITS AGENTS OR EMPLOYEES. TENANT ACCEPTS THE TELEPHONE
EQUIPMENT (INCLUDING, WITHOUT LIMITATION, THE INC, AS DEFINED BELOW) IN ITS
“AS-IS” CONDITION, AND TENANT SHALL BE SOLELY RESPONSIBLE FOR CONTRACTING WITH A
RELIABLE THIRD PARTY VENDOR TO ASSUME RESPONSIBILITY FOR THE MAINTENANCE AND
REPAIR THEREOF (WHICH CONTRACT SHALL CONTAIN PROVISIONS REQUIRING SUCH VENDOR TO
INSPECT THE INC PERIODICALLY (THE FREQUENCY OF SUCH INSPECTIONS TO BE DETERMINED
BY SUCH VENDOR BASED ON ITS EXPERIENCE AND PROFESSIONAL JUDGMENT), AND REQUIRING
SUCH VENDOR TO MEET LOCAL AND FEDERAL REQUIREMENTS FOR TELECOMMUNICATIONS
MATERIAL AND WORKMANSHIP). LANDLORD SHALL NOT BE LIABLE TO TENANT AND TENANT
WAIVES ALL CLAIMS AGAINST LANDLORD WHATSOEVER, WHETHER FOR PERSONAL INJURY,
PROPERTY DAMAGE, LOSS OF USE OF THE LEASED PREMISES, OR OTHERWISE, DUE TO THE
INTERRUPTION OR FAILURE OF TELEPHONE SERVICES TO THE LEASED PREMISES. TENANT
HEREBY HOLDS LANDLORD HARMLESS AND AGREES TO INDEMNIFY, PROTECT AND DEFEND
LANDLORD FROM AND AGAINST ANY LIABILITY FOR ANY DAMAGE, LOSS OR EXPENSE DUE TO
ANY FAILURE OR INTERRUPTION OF TELEPHONE SERVICE TO THE LEASED PREMISES FOR ANY
REASON. TENANT AGREES TO OBTAIN LOSS OF RENTAL INSURANCE ADEQUATE TO COVER ANY
DAMAGE, LOSS OR EXPENSE OCCASIONED BY THE INTERRUPTION OF TELEPHONE SERVICE.


(B)   AT SUCH TIME AS THE ENTIRETY OF THE LEASED PREMISES IS NO LONGER LEASED TO
TENANT, LANDLORD SHALL IN ITS SOLE DISCRETION HAVE THE RIGHT, BY WRITTEN NOTICE
TO TENANT, TO ELECT TO ASSUME LIMITED RESPONSIBILITY FOR INC, AS PROVIDED BELOW,
AND UPON SUCH ASSUMPTION OF RESPONSIBILITY BY LANDLORD, THIS SUBPARAGRAPH
(B) SHALL APPLY PROSPECTIVELY.

(I)            LANDLORD SHALL PROVIDE TENANT ACCESS TO SUCH QUANTITY OF PAIRS IN
THE BUILDING INTRA-BUILDING NETWORK CABLE (“INC”) AS IS DETERMINED TO BE
AVAILABLE BY LANDLORD IN ITS REASONABLE DISCRETION. TENANT’S ACCESS TO THE INC
SHALL BE SOLELY BY ARRANGEMENTS MADE BY TENANT, AS TENANT MAY ELECT, DIRECTLY
WITH PACIFIC BELL OR LANDLORD (OR SUCH VENDOR AS LANDLORD MAY DESIGNATE), AND
TENANT SHALL PAY ALL REASONABLE CHARGES AS MAY BE IMPOSED IN CONNECTION
THEREWITH. PACIFIC BELL’S CHARGES SHALL BE DEEMED TO BE REASONABLE. SUBJECT TO
THE FOREGOING, LANDLORD SHALL HAVE NO RESPONSIBILITY FOR PROVIDING TO TENANT ANY
TELEPHONE EQUIPMENT, INCLUDING WIRING, WITHIN THE LEASED PREMISES OR FOR
PROVIDING TELEPHONE SERVICE OR CONNECTIONS FROM THE UTILITY TO THE LEASED
PREMISES, EXCEPT AS REQUIRED BY LAW.

(II)           TENANT SHALL NOT ALTER, MODIFY, ADD TO OR DISTURB ANY TELEPHONE
WIRING IN THE LEASED PREMISES OR ELSEWHERE IN THE BUILDING WITHOUT THE
LANDLORD’S PRIOR WRITTEN CONSENT. TENANT SHALL BE LIABLE TO LANDLORD FOR ANY
DAMAGE TO THE TELEPHONE WIRING IN THE BUILDING DUE TO THE ACT, NEGLIGENT OR
OTHERWISE, OF TENANT OR ANY EMPLOYEE, CONTRACTOR OR OTHER AGENT OF TENANT.
TENANT SHALL HAVE NO ACCESS TO THE TELEPHONE CLOSETS WITHIN THE BUILDING, EXCEPT
IN THE MANNER AND UNDER PROCEDURES ESTABLISHED BY LANDLORD. TENANT SHALL
PROMPTLY NOTIFY LANDLORD OF ANY ACTUAL OR SUSPECTED FAILURE OF TELEPHONE SERVICE
TO THE LEASED PREMISES.

(III)         ALL COSTS INCURRED BY LANDLORD FOR THE INSTALLATION, MAINTENANCE,
REPAIR AND REPLACEMENT OF TELEPHONE WIRING IN THE BUILDING SHALL BE A PROPERTY
MAINTENANCE COST.

-33-

--------------------------------------------------------------------------------


 

(IV)          LANDLORD MAKES NO WARRANTY AS TO THE QUALITY, CONTINUITY OR
AVAILABILITY OF THE TELECOMMUNICATIONS SERVICES IN THE BUILDING, AND TENANT
HEREBY WAIVES ANY CLAIM AGAINST LANDLORD FOR ANY ACTUAL OR CONSEQUENTIAL DAMAGES
(INCLUDING DAMAGES FOR LOSS OF BUSINESS) IN THE EVENT TENANT’S
TELECOMMUNICATIONS SERVICES IN ANY WAY ARE INTERRUPTED, DAMAGED OR RENDERED LESS
EFFECTIVE, EXCEPT TO THE EXTENT CAUSED BY THE GROSSLY NEGLIGENT OR WILLFUL ACT
OR OMISSION BY LANDLORD, ITS AGENTS OR EMPLOYEES. TENANT ACKNOWLEDGES THAT
LANDLORD MEETS ITS DUTY OF CARE TO TENANT WITH RESPECT TO THE BUILDING INC BY
CONTRACTING WITH A RELIABLE THIRD PARTY VENDOR TO ASSUME RESPONSIBILITY FOR THE
MAINTENANCE AND REPAIR THEREOF (WHICH CONTRACT SHALL CONTAIN PROVISIONS
REQUIRING SUCH VENDOR TO INSPECT THE INC PERIODICALLY (THE FREQUENCY OF SUCH
INSPECTIONS TO BE DETERMINED BY SUCH VENDOR BASED ON ITS EXPERIENCE AND
PROFESSIONAL JUDGMENT), AND REQUIRING SUCH VENDOR TO MEET LOCAL AND FEDERAL
REQUIREMENTS FOR TELECOMMUNICATIONS MATERIAL AND WORKMANSHIP). SUBJECT TO THE
FOREGOING, LANDLORD SHALL NOT BE LIABLE TO TENANT AND TENANT WAIVES ALL CLAIMS
AGAINST LANDLORD WHATSOEVER, WHETHER FOR PERSONAL INJURY, PROPERTY DAMAGE, LOSS
OF USE OF THE LEASED PREMISES, OR OTHERWISE, DUE TO THE INTERRUPTION OR FAILURE
OF TELEPHONE SERVICES TO THE LEASED PREMISES. TENANT HEREBY HOLDS LANDLORD
HARMLESS AND AGREES TO INDEMNIFY, PROTECT AND DEFEND LANDLORD FROM AND AGAINST
ANY LIABILITY FOR ANY DAMAGE, LOSS OR EXPENSE DUE TO ANY FAILURE OR INTERRUPTION
OF TELEPHONE SERVICE TO THE LEASED PREMISES FOR ANY REASON. TENANT AGREES TO
OBTAIN LOSS OF RENTAL INSURANCE ADEQUATE TO COVER ANY DAMAGE, LOSS OR EXPENSE
OCCASIONED BY THE INTERRUPTION OF TELEPHONE SERVICE.

-34-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date of this Lease.

 

LANDLORD:

 

 

 

 

iSTAR SUNNYVALE PARTNERS, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s/ Erich Steiger

 

Title:

Vice President

 

 

 

 

TENANT:

 

 

 

 

SILICON IMAGE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert G. Gargus

 

Title:

CFO

 

-35-

--------------------------------------------------------------------------------


 

EXHIBIT A

SITE PLAN

 

 

 

 

-1-

--------------------------------------------------------------------------------


 

EXHIBIT B



FORM OF TENANT ESTOPPEL CERTIFICATE

 

TENANT ESTOPPEL CERTIFICATE

 

To:

iStar Sunnyvale Partners, L.P.

 

 

c/o iStar Financial, Inc.

 

 

One Embarcadero Center, Suite 3300

 

 

San Francisco, CA 94111

 

 

ATTN: Asset Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTN:

 

 

 

 

Re:          Lease, dated as of _____________, 200_ between __________________,
a ________________, as tenant (the original named tenant under the Lease,
together with such tenant’s successors and assigns, being hereinafter referred
to collectively as the “Tenant”), and iStar Sunnyvale Partners, L.P., a Delaware
limited partnership (“Landlord”), covering certain premises known by the street
address _____________________ in the City of Sunnyvale, County of Santa Clara,
State of California (the “Leased Premises”), as amended as noted on attached
Schedule A (collectively, the “Lease”)

 

Gentlemen:

 

                The undersigned Tenant hereby represents, warrants and certifies
to _______________________ (“________”) and Landlord, that:

 

                1.             The Lease has not been modified, changed, altered
or amended in any respect, either orally or in writing, except as may be
indicated on Schedule A attached hereto, and constitutes the entire agreement
between Tenant and Landlord affecting Tenant’s leasing of the Leased Premises. 
A true and correct copy of the Lease is attached as Schedule B.  The Lease is in
full force and effect and is not subject to any contingencies or conditions not
set forth in the Lease.

 

                2.             The term of the Lease commenced on ______________
___, ____ and will expire on ______________ ___, _____; the Tenant has no option
to renew the Lease Term.

 

                3.             The monthly base rent payable under the Lease as
of the current month is $_________.  Tenant has paid all fixed and additional
rent and other sums which are due and payable under the Lease through the date
hereof, and Tenant has not made and will not make any prepayments of fixed rent
(except first month’s rent) for more than one month in advance.  To Tenant’s
best knowledge, there are no presently unexpired rental concessions or
abatements due under the Lease except as set forth on Schedule A attached
hereto.  To Tenant’s best knowledge, Tenant has no credits, offsets, abatements,
defenses, counterclaims or deductions against any rental or other payments due
under the Lease or with respect to its performance of the other terms and
conditions of the Lease, and has asserted no claims against Landlord.

 

                4.             Tenant has paid to Landlord a security deposit in
the amount of $__________.  Landlord is the beneficiary under a letter of Credit
in the amount of $__________ required by the Lease as additional security. 
Tenant has not made any other payments to Landlord as a security deposit,
advance or prepaid rent (except first month’s rent).

 

                5.             Landlord has completed, and, if required under
the Lease, paid for, any and all tenant work

 

 

-1-

--------------------------------------------------------------------------------


 

 

required under the Lease and Tenant has accepted the Leased Premises.  Tenant is
not entitled to any further payment or credit for tenant work.

 

                6.             To Tenant’s current actual knowledge, Landlord is
not in default in the performance of any of the terms of the Lease, nor is there
now any fact or condition which, with notice or lapse of time or both, will
become such a default.  Tenant has not delivered to Landlord any notice of
default with respect to the Landlord’s obligations under the Lease.

 

                7.             Tenant is in actual possession of the entire
Leased Premises and, to Tenant’s current actual knowledge, is not in any respect
in default under any of the terms and conditions of the Lease, nor is there now
any fact or condition which, with notice or lapse of time or both, will become
such a default.  Tenant has not received from Landlord any notice of default
with respect to the Tenant’s obligations under the Lease.

 

                8.             Tenant has not assigned, transferred, mortgaged
or otherwise encumbered its interest under the Lease, nor subleased any of the
Leased Premises, nor permitted any person or entity to use the Leased Premises,
except as otherwise indicated on Schedule A annexed hereto.

 

                9.             Except as expressly provided in the Lease,
Tenant:

 

(i)                                     does not have any right to renew or
extend the term of the lease,

 

(ii)                                  does not have any right to cancel or
surrender the Lease prior to the expiration of the term of the Lease,

 

(iii)                               does not have any option or rights of first
refusal or first offer to purchase or lease all or any part of the Leased
Premises or the real property of which the Leased Premises are a part,

 

(iv)                              does not have any right, title or interest
with respect to the Leased Premises other than as lessee under the lease, and

 

(v)                                 does not have any right to relocate into
other property owned by Landlord or any of landlord’s affiliates.

 

                10.           There has not been filed by or, to Tenant’s
current actual knowledge, against Tenant a petition in bankruptcy, voluntary or
otherwise, any assignment for the benefit of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States, or
any state thereof, or any other action brought under said bankruptcy laws with
respect to Tenant.

 

                11.           If Tenant is required to provide insurance
coverage under the Lease, Tenant has not given or received written notice that
Tenant’s insurance coverage will be canceled or will not be renewed.

 

                12.           Tenant is not aware of any material defects or
deficiencies in the systems, elements or components of the Leased Premises. 
Tenant has not received any written notice, citation or other claim alleging any
material violation of any applicable building, zoning, land use, environmental,
anti-pollution, health, fire, safety, access accommodations for the physically
handicapped, subdivision, energy and resource conservation or similar laws,
statutes, rules, regulations or ordinances, or any covenants, conditions and
restrictions applicable to the Leased Premises.

 

                13.           To the current actual knowledge of Tenant, any and
all brokerage and leasing commissions relating to and/or resulting from Tenant’s
execution and delivery of the Lease and occupancy of the Leased Premises have
been paid in full.

 

                14.           The individual executing this Tenant Estoppel
Certificate on behalf of Tenant represents and warrants that he has the power
and the authority to execute this Tenant Estoppel Certificate on behalf of
Tenant.

 

 

-2-

--------------------------------------------------------------------------------


 

 

                15.           This Tenant Estoppel Certificate shall inure to
the benefit of ___________ and Landlord and their respective nominees,
successors, assigns, participants and designees and shall be binding upon Tenant
and its successors and assigns.

 

Dated this ____ day of  ______________, _______.

 

Tenant:  _______________________, a __________________

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

-3-

--------------------------------------------------------------------------------

